SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2017 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at June 30, 2017 and Independent Auditors’ Report Review Report on review of interim financial information To Shareholders, Members of the Board and Management Braskem S.A. Camaçari - Bahia Introduction We have reviewed the accompanying individual and consolidated interim financial information of Braskem S.A. (the “Company”) included in the Quarterly Financial Information for the quarter ended June 30, 2017, which comprises the balance sheet as of June 30, 2017, the statements of profit or loss and comprehensive income for the three and six-month period then ended, changes in equity and cash flows for the six-month period then ended, and notes to the interim financial information. Management is responsible for the preparation and presentation of this individual interim financial information in accordance with CPC 21(R1) Technical Pronouncement - Interim Financial Reporting and the consolidated interim financial information in accordance with CPC 21(R1) and international standard IAS 34 - Interim Financial Reporting , issued by the International Accounting Standards Board - IASB, as well as for the presentation of this quarterly information in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission, applicable to the preparation of interim financial information. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international review standards applicable to interim financial information (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity , respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) applicable to the preparation of interim financial information and presented in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission. Conclusion on the consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) and IAS 34, issued by the IASB, applicable to the preparation of interim financial information and presented in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission. Emphasis of a matter We call your attention to note 19.3, which says about the ratification of the Leniency Agreement (the “Agreement”) with the Federal Prosecution Office, the Department of Justice (DoJ) and the Securities and Exchange Commission (SEC) of the United States of America, and with the General Prosecution Office of Switzerland, in the approximate amount of R$3.1 billion, and discloses information on progress of class action brought in the United States of America. Except for the value of the Agreement, as well as other non-monetary penalties enforced, the Company is not able, for the moment, to reliably foresee or measure the extent of financial and non-financial impacts on the Company and, accordingly, is not able to record possible additional losses that confirmation of accusations, possible lawsuits filed by other authorities and/or third-parties, and parallel investigations could cause to the Company, as well as resources required to remedy such occurrences, including possible effects deriving from the outcome of above-mentioned class action. Our opinion is not qualified in relation to this matter. Other matters Statements of value added We also reviewed the individual and consolidated statements of value added for the six-month period ended June 30, 2017, prepared under the responsibility of the Company's management, whose presentation on the interim financial information is required under the standards issued by CVM - Brazilian Securities and Exchange Commission applicable to the preparation of Interim Financial Information and considered as additional information by IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that the accompanying statements of value added are not prepared, in all material respects, in accordance with the individual and consolidated interim financial information taken as a whole. Restatement of the corresponding values According to mencioned in the note 2.5, as a result of the change in accounting policy in the presentation of interest paid in the Cash Flow and in the classification of the bonus provision, the interim financial information related to the statements of profit or loss for the three and six-month period and cash flows for the six-month period ended June 30, 2016, presented for comparison purposes, were adjusted and has been restated, as required in the CPC 23 - Accounting Policies, Changes in Accounting Estimates and Errors and CPC 26 (R1) - Presentation of Financial Statements. Our conclusion is not qualified in respect of this matter. São Paulo, August 15, 2017 KPMG Auditores Independentes CRC 2SP014428/O-6 Original report in Portuguese signed by Anselmo Neves Macedo Accountant CRC 1SP160482/O-6 Braskem S.A. Balance sheet at June 30, 2017 All amounts in thousands of reais Consolidated Parent company Assets Note Jun/2017 Dec/2016 Jun/2017 Dec/2016 Current assets Cash and cash equivalents 4 5,711,450 6,701,864 2,715,732 3,561,431 Financial investments 5 2,677,819 1,190,483 2,231,608 741,086 Trade accounts receivable 6 2,460,514 1,634,137 1,419,285 952,689 Inventories 7 5,907,679 5,238,014 3,978,654 3,795,899 Taxes recoverable 9 1,184,187 826,015 604,666 543,275 Dividends and interest on capital 8 20,729 14,986 37,165 31,421 Prepaid expenses 0 204,444 101,747 132,234 83,252 Related parties 8(b) - - 16,260 172,344 Derivatives operations 15.2.1 - 8,387 - 8,387 Other receivables 311,058 180,915 247,029 128,231 18,477,880 15,896,548 11,382,633 10,018,015 Non-current assets held for sale 3 - 359,704 - 263,912 0 0 18,477,880 16,256,252 11,382,633 10,281,927 Non-current assets 0 Trade accounts receivable 6 62,697 70,236 3,429,639 2,794,889 Advances to suppliers 7 53,998 61,533 53,998 61,533 Taxes recoverable 9 1,148,419 1,088,353 1,050,215 998,039 Deferred income tax and social contribution 17(b.ii) 1,026,328 1,653,115 - 42,459 Judicial deposits 0 243,349 233,320 236,788 226,894 Related parties 8(b) - - 14,977 14,472 Insurance claims 0 39,650 50,653 39,650 50,653 Derivatives operations 15.2.1 14,820 29,308 - - Other receivables 0 174,117 140,971 143,265 129,704 Investments 10(b) 96,880 92,313 6,318,007 4,132,529 Property, plant and equipment 11 30,448,082 29,336,710 15,598,223 15,963,127 Intangible assets 12 2,785,911 2,809,087 2,505,577 2,521,243 0 0 36,094,251 35,565,599 29,390,339 26,935,542 0 Total assets 0 54,572,131 51,821,851 40,772,972 37,217,469 The Management notes are an integral part of the financial statements. 1 Braskem S.A. Balance sheet at June 30, 2017 All amounts in thousands of reais Continued Consolidated Parent company Liabilities and shareholders' equity Note Jun/2017 Dec/2016 Jun/2017 Dec/2016 Current liabilities Trade payables 5,257,693 6,545,136 2,048,807 2,056,661 Borrowings 13 4,216,322 2,594,463 3,369,568 2,117,409 Braskem Idesa borrowings 14 10,195,823 10,437,791 - - Derivatives operations 15.2.1 41,350 29,042 22,905 - Payroll and related charges 0 476,967 562,455 375,579 431,688 Taxes payable 16 947,680 624,080 467,135 424,088 Dividends 0 2,560 3,083 2,560 3,083 Advances from customers 0 219,267 203,216 34,117 28,200 Leniency agreement 19.3 985,630 1,354,492 930,177 948,286 Sundry provisions 18 78,875 112,891 48,896 87,084 Accounts payable to related parties 8(b) - - 963,200 956,609 Other payables 0 212,317 476,262 62,543 295,233 0 0 22,634,484 22,942,911 8,325,487 7,348,341 0 Non-current liabilities held for sale 3 - 95,396 - - 0 0 22,634,484 23,038,307 8,325,487 7,348,341 Non-current liabilities 0 Trade payables 0 272,911 201,686 10,492,003 8,832,553 Borrowings 13 19,385,947 20,736,604 5,671,962 6,463,032 Derivatives operations 15.2.1 840,485 861,302 840,485 861,302 Taxes payable 16 40,424 24,097 39,672 23,830 Accounts payable to related parties 8(b) - - 5,787,061 8,234,053 Loan to non-controlling shareholders of Braskem Idesa 0 1,679,492 1,620,519 - - Deferred income tax and social contribution 17(b.ii) 1,025,736 510,523 540,090 - Post-employment benefits 171,318 162,136 71,899 71,899 Provision for losses on subsidiaries - - 99,509 92,365 Advances from customers 75,186 162,955 - - Contingencies 19 1,015,882 985,237 955,926 926,819 Leniency agreement 19.3 1,328,714 1,498,738 1,278,087 1,400,224 Sundry provisions 18 207,100 206,245 170,035 169,499 Other payables 154,437 92,792 6,001 6,070 26,197,632 27,062,834 25,952,730 27,081,646 Shareholders' equity 20 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 232,430 232,430 232,430 Revenue reserves 834,616 834,616 834,616 834,616 Other comprehensive income (5,526,437) (6,321,859) (5,526,437) (6,321,859) Treasury shares (49,819) (49,819) (927) (927) Retained earnings 2,911,851 - 2,911,851 - Total attributable to the Company's shareholders 6,445,863 2,738,590 6,494,755 2,787,482 Non-controlling interest in Braskem Idesa (1,017,880) - - 5,740,015 1,720,710 6,494,755 2,787,482 Total liabilities and shareholders' equity 54,572,131 51,821,851 40,772,972 37,217,469 The Management notes are an integral part of the financial statements. 2 Braskem S.A. Balance sheet at June 30, 2017 All amounts in thousands of reais Consolidated Continued operations Note 2Q2017 YTD2017 2Q2016 YTD2016 0 Restated Restated Net sales revenue 22 11,870,430 24,470,158 11,721,937 23,636,532 Cost of products sold 0 (8,979,357) (17,890,990) (8,460,914) (17,074,199) 0 0 2,891,073 6,579,168 3,261,023 6,562,333 0 Income (expenses) 0 Selling and distribution 0 (358,284) (704,586) (341,888) (648,644) General and administrative 0 (311,821) (622,384) (301,368) (586,624) Research and development 0 (38,483) (72,145) (40,034) (82,628) Results from equity investments 10(c) 10,642 22,851 11,690 13,377 Other income (expenses), net 23 118,316 16,807 (225,882) (363,505) 0 0 2,311,443 5,219,711 2,363,541 4,894,309 0 Financial results 24 Financial expenses 0 (820,578) (1,656,087) (901,777) (1,692,159) Financial income 0 151,550 316,530 210,261 375,755 Exchange rate variations, net 0 (8,431) 276,604 (1,202,296) (2,062,692) 0 0 0 Profit before income tax and social contribution 0 1,633,984 4,156,758 469,729 1,515,213 Current and deferred income tax and social contribution 17(a) (491,563) (1,108,963) (202,407) (463,225) 0 Profit for the period of continued operations 0 1,142,421 3,047,795 267,322 1,051,988 3 Discontinued operations results 0 Profit from discontinued operations 0 - 13,499 10,897 27,200 Current and deferred income tax and social contribution 0 - (4,623) (3,512) (8,927) 0 - 8,876 7,385 18,273 0 Profit for the period 0 1,142,421 3,056,671 274,707 1,070,261 0 Attributable to: 0 Company's shareholders 0 1,089,848 2,897,400 406,980 1,230,371 Non-controlling interest in Braskem Idesa 0 52,573 159,271 (132,273) (160,110) 0 Profit for the period 0 1,142,421 3,056,671 274,707 1,070,261 The Management notes are an integral part of the financial statements. 3 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2017 All amounts in thousands of reais Continued Parent company Continued operations Note 2Q2017 YTD2017 2Q2016 YTD2016 0 Restated Restated Net sales revenue 22 9,113,983 18,321,499 8,744,353 17,765,004 Cost of products sold 0 (7,134,868) (14,318,463) (6,614,955) (13,763,940) 0 0 1,979,115 4,003,036 2,129,398 4,001,064 0 Income (expenses) 0 Selling and distribution 0 (224,638) (449,130) (228,931) (451,556) General and administrative 0 (228,073) (427,875) (179,014) (348,932) Research and development 0 (26,670) (49,961) (27,653) (50,718) Results from equity investments 10(c) 404,481 1,573,361 274,856 1,066,730 Other income (expenses), net 0 137,122 43,988 (145,944) (255,641) 0 0 2,041,337 4,693,419 1,822,712 3,960,947 0 Financial results 24 Financial expenses 0 (548,302) (1,107,714) (671,932) (1,409,239) Financial income 0 136,930 288,022 174,638 318,701 Exchange rate variations, net 0 (198,128) (411,403) (764,560) (1,586,195) 0 0 0 Profit before income tax and social contribution 0 1,431,837 3,462,324 560,858 1,284,214 Current and deferred income tax and social contribution 17(a) (341,989) (573,800) (161,263) (74,334) 0 Profit for the period of continued operations 0 1,089,848 2,888,524 399,595 1,209,880 Discontinued operations results 3 - 8,876 7,385 20,491 0 Profit for the period 0 1,089,848 2,897,400 406,980 1,230,371 The Management notes are an integral part of the financial statements. 4 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2017 All amounts in thousands of reais, except earnings or loss per share Continued Consolidated Note 2Q2017 YTD2017 2Q2016 YTD2016 Restated Restated Profit for the period 1,142,421 3,056,671 274,707 1,070,261 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge 51,167 151,913 179,831 Income tax and social contribution 12,821 (15,650) (54,348) (68,307) Fair value of cash flow hedge from jointly-controlled 3,168 3,762 (2,761) (12,765) (20,422) 39,279 94,804 98,759 Exchange variation of foreign sales hedge 15.3(a.i) (711,317) (230,507) 2,213,130 4,433,659 Sales Hedge - transfer to profit or loss 15.3(a.i) 249,722 498,962 345,443 767,243 Income tax and social contribution on exchange variation 156,942 (91,275) (869,915) (1,768,307) Exchange variation of foreign sales hedge - Braskem Idesa 15.3(a.ii) 496,071 1,403,603 (914,249) (1,093,972) Sales Hedge - transfer to profit or loss - Braskem Idesa 15.3(a.ii) 42,992 73,910 14,297 14,297 Income tax on exchange variation - Braskem Idesa (443,254) 274,275 328,192 72,691 1,211,439 1,062,981 2,681,112 Foreign subsidiaries currency translation adjustment 10,846 (288,565) 40,643 (23,989) Total 63,115 962,153 1,198,428 2,755,882 Total comprehensive income for the period 1,205,536 4,018,824 1,473,135 3,826,143 The Management notes are an integral part of the financial statements. 5 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2017 All amounts in thousands of reais, except earnings or loss per share Continued Parent company Note 2Q2017 YTD2017 2Q2016 YTD2016 0 Restated Restated Profit for the period 0 1,089,848 2,897,400 406,980 1,230,371 0 Other comprehensive income or loss: 0 Items that will be reclassified subsequently to profit or loss 0 Fair value of cash flow hedge 0 (47,451) 7,494 219,366 358,953 Income tax and social contribution 0 16,133 (2,548) (74,584) (122,044) Fair value of cash flow hedge - Braskem Idesa 0 8,280 32,754 (50,590) (134,342) Income tax and social contribution 0 (2,484) (9,826) 15,177 40,303 Fair value of cash flow hedge from jointly-controlled 0 3,168 3,762 (2,761) (12,765) 0 (22,354) 31,636 106,608 130,105 0 Exchange variation of foreign sales hedge 15.3(a.i) (711,317) (230,507) 2,213,130 4,433,659 Sales Hedge - transfer to profit or loss 15.3(a.i) 249,722 498,962 345,443 767,243 Income tax and social contribution on exchange variation 0 156,942 (91,275) (869,915) (1,768,307) Exchange variation of foreign sales hedge - Braskem Idesa 15.3(a.ii) 372,053 1,052,702 (685,687) (820,479) Sales Hedge - transfer to profit or loss - Braskem Idesa 15.3(a.ii) 32,244 55,432 10,723 10,723 Income tax on exchange variation - Braskem Idesa 0 (121,289) (332,440) 205,706 246,144 0 (21,645) 952,874 1,219,400 2,868,983 0 Foreign subsidiaries currency translation adjustment 0 76,126 (175,118) (79,984) (215,975) 0 Total 0 32,127 809,392 1,246,024 2,783,113 0 Total comprehensive income for the period 0 1,121,975 3,706,792 1,653,004 4,013,484 Parent company YTD2017 YTD2016 Note Basic and diluted Basic and diluted Profit per share attributable to the shareholders of the Company 0 Restated of continued operations at the end of the period (R$) 21 (expressed in reais) 0 Earnings per share - common 0 3.6309 1.5206 Earnings per share - preferred shares class "A" 0 3.6309 1.5206 Earnings per share - preferred shares class "B" 0 0.6069 0.6065 The Management notes are an integral part of the financial statements. 6 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2017 All amounts in thousands of reais, except earnings or loss per share Continued Consolidated Attributed to shareholders' interest Revenue reserves Total Additional Other Retained Braskem Non-controlling Total Capital Legal Retention dividends comprehensive Treasury earnings shareholders' interest in shareholders' Note Capital reserve reserve of profits proposed income shares (losses) interest Braskem Idesa equity 0 At December 31, 2015 - restated 2.4 8,043,222 # 232,430 229,992 2,404,663 247,364 1,630,374 945,489 0 Comprehensive income for the period: 0 Profit for the period - restated 0 - 1,230,371 1,230,371 (160,110) 1,070,261 Exchange variation of foreign sales hedge, net of taxes 0 - 2,868,983 - - 2,868,983 (187,871) 2,681,112 Fair value of cash flow hedge, net of taxes 0 - 130,105 - - 130,105 (31,346) 98,759 Foreign subsidiaries currency translation adjustment 0 - (215,975) - - (215,975) 191,986 (23,989) 0 - 2,783,113 - 1,230,371 4,013,484 (187,341) 3,826,143 0 Equity valuation adjustments: 0 Realization of additional property, plant and equipment price-level restatement, net of taxes 0 - (13,619) - 13,619 - - - Realization of deemed cost of jointly-controlled investment, net of taxes 0 - (482) - 482 - - - 0 - (14,101) - 14,101 - - - Contributions to shareholders: - Additional dividends approved by the General Meeting - (247,364) - - - (247,364) - (247,364) - (247,364) - - - (247,364) - (247,364) 0 - At June 30, 2016 - restated 2.4 8,043,222 232,430 229,992 2,404,663 - 827,704 5,396,494 4,524,268 0 At December 31, 2016 0 8,043,222 232,430 229,992 604,624 - - 2,738,590 1,720,710 0 Comprehensive income for the period: Profit for the period 0 - 2,897,399 2,897,399 159,271 3,056,670 Exchange variation of foreign sales hedge, net of taxes 0 - 952,874 - - 952,874 258,565 1,211,439 Fair value of cash flow hedge, net of taxes 0 - 31,636 - - 31,636 7,643 39,279 Foreign currency translation adjustment 0 - (175,118) - - (175,118) (113,447) (288,565) 0 - 809,392 - 2,897,399 3,706,791 312,032 4,018,823 0 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes 0 - (13,488) - 13,488 - - - Realization of deemed cost of jointly-controlled investment, net of taxes 0 - (482) - 482 - - - 0 - (13,970) - 13,970 - - - Contributions to shareholders: 0 Prescribed dividends - 482 482 - 482 - 482 482 - 482 At June 30, 2017 0 8,043,222 232,430 229,992 604,624 - 2,911,851 6,445,863 5,740,015 The Management notes are an integral part of the financial statements. 7 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Parent Company Revenue reserves Additional Other Retained Total Capital Legal Retention dividends comprehensive Treasury earnings shareholders' Note Capital reserve reserve of profits proposed income shares (losses) equity At December 31, 2015 - restated 2.4 8,043,222 232,430 229,992 2,404,663 247,364 1,679,266 0 Comprehensive income for the period: 0 Profit for the period - restated 0 - # - 1,230,371 1,230,371 Exchange variation of foreign sales hedge, net of taxes 0 - 2,868,983 - - 2,868,983 Fair value of cash flow hedge, net of taxes 0 - 130,105 # - - 130,105 Foreign subsidiaries currency translation adjustment 0 - (215,975) # - - (215,975) 0 - 2,783,113 - 1,230,371 4,013,484 0 # Equity valuation adjustments: 0 # Realization of additional property, plant and equipment price-level restatement, net of taxes 0 - (13,619) # - 13,619 - Realization of deemed cost of jointly-controlled investment, net of taxes 0 - (482) # - 482 - (14,101) - 14,101 - 0 Contributions to shareholders: Additional dividends approved by the General Meeting - (247,364) - - - (247,364) - (247,364) - - - (247,364) At June 30, 2016 - restated 2.4 8,043,222 232,430 229,992 2,404,663 - 827,704 5,445,386 0 At December 31, 2016 0 8,043,222 232,430 229,992 604,624 - - 2,787,482 0 Comprehensive income for the period: 0 Profit for the period 0 - 2,897,399 2,897,399 Exchange variation of foreign sales hedge, net of taxes 0 - 952,874 - - 952,874 Fair value of cash flow hedge, net of taxes 0 - 31,636 - - 31,636 Foreign currency translation adjustment 0 - (175,118) - - (175,118) 0 - 809,392 - 2,897,399 3,706,791 0 Equity valuation adjustments: 0 Realization of deemed cost of jointly-controlled investment, net of taxes 0 - (13,488) - 13,488 - Realization of additional property, plant and equipment price-level restatement, net of taxes 0 - (482) - 482 - (13,970) # - 13,970 - Contributions to shareholders: 0 Prescribed dividends - 482 482 - 482 482 At June 30, 2017 0 8,043,222 232,430 229,992 604,624 - 2,911,851 6,494,755 The Management notes are an integral part of the financial statements. 8 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Consolidated Parent company Note Jun/2017 Jun/2016 Jun/2017 Jun/2016 2.4 Restated Restated Profit before income tax and social contribution and for the result with discontinued operations 0 4,156,758 1,542,413 3,462,324 1,304,705 0 - Adjustments for reconciliation of profit 0 - Depreciation, amortization and depletion 0 1,424,202 1,243,975 921,386 1,030,708 Results from equity investments 10(c) (22,851) (13,377) (1,573,361) (1,087,221) Interest and monetary and exchange variations, net 0 1,292,218 931,709 1,282,308 1,029,508 Gain from divestment in subsidiary 3 (276,816) - (276,366) - Provision for losses and write-offs of long-lived assets 0 25,730 12,959 19,535 12,930 0 0 6,599,241 3,717,679 3,835,826 2,290,630 0 Changes in operating working capital 0 Held-for-trading financial investments 0 (1,430,383) (466,498) (1,447,486) (960) Trade accounts receivable 0 (820,306) 732,656 (1,102,601) 502,406 Inventories 0 (663,855) 373,946 (174,709) 440,615 Taxes recoverable 0 184,040 686,777 185,809 459,258 Prepaid expenses 0 (102,697) 7,922 (48,982) 24,486 Other receivables 0 (46,675) (25,407) 140,474 (253,384) Trade payables 0 (1,346,034) (2,364,352) 1,521,780 (1,304,351) Taxes payable 0 (177,213) (9,815) (26,184) 38,507 Advances from customers 0 (71,718) (47,148) 5,917 (19,447) Leniency agreement 0 (607,358) - (206,460) - Sundry provisions 0 (2,516) 5,043 (8,545) 26,102 Other payables 0 (227,315) (179,173) (296,579) (208,102) 0 Cash from operations 0 1,287,211 2,431,630 2,378,260 1,995,760 0 Interest paid 0 (1,024,942) (938,968) (366,823) (273,968) Income tax and social contribution paid 0 (602,278) (668,126) (299,376) (40,176) 0 Net cash generated by operating activities 0 824,536 1,712,061 1,681,616 0 Proceeds from the sale of fixed assets 0 1,468 114 1,255 19 Funds received on the sale of investments 3 450,000 - 449,550 - Acquisitions of property, plant and equipment and intangible assets (i) (755,063) (1,233,146) (501,396) (435,452) Premuim in the dollar put option 0 (9,771) - (9,771) - Held-for-maturity financial investments 0 - 38,353 - 38,353 0 Net cash used in investing activities 0 0 Short-term and Long-term debit 0 - Obtained 0 1,486,963 1,937,284 1,486,963 1,957,182 Payments 0 (1,513,356) (1,865,492) (1,101,584) (1,781,594) Braskem Idesa borrowings 0 - Obtained funds 0 187,959 153,126 - - Payment of borrowings 0 (448,525) (227,201) - - Related parties 0 - Obtained 0 - - 87,067 - Payments 0 - - (2,969,803) (2,071,978) Dividends paid 0 (41) (998,982) (41) (998,982) 0 Net cash provided by financing activities 0 0 Exchange variation on cash of foreign subsidiaries 0 (50,039) 568,780 - - 0 Increase (decrease) in cash and cash equivalents 0 0 Represented by 0 Cash and cash equivalents at the beginning of the period 0 6,701,864 7,043,262 3,561,431 4,415,764 Cash and cash equivalents at the end of the period 0 5,711,450 6,240,634 2,715,732 2,804,928 0 Increase (decrease) in cash and cash equivalents 0 (i) In the period ended June 30, 2016, the capitalized interest paid that was included in this item (R$252,722 Consolidated, R$33,640 Parent Company) was reclassified to “Interest paid” (Note2.5(a)). The Management notes are an integral part of the financial statements. 9 Braskem S.A. Statement of cash flows at June 30, 2017 All amounts in thousands of reais Consolidated Parent company Jun/2017 Jun/2016 Jun/2017 Jun/2016 Restated Restated Revenue 28,908,199 27,439,467 22,829,462 21,219,508 Sale of goods, products and services 28,643,780 27,589,221 22,605,553 21,351,776 Other income (expenses), net 261,729 (108,499) 221,528 (93,520) Allowance for doubtful accounts 2,690 (41,255) 2,381 (38,748) Inputs acquired from third parties Cost of products, goods and services sold (18,884,716) (16,173,930) (15,433,387) Material, energy, outsourced services and others (859,438) (721,948) (588,183) Impairment of assets (17,098) (4,332) (16,923) (4,005) Gross value added 8,709,224 7,690,981 5,916,661 5,193,933 Depreciation, amortization and depletion (1,424,202) (1,243,975) (921,386) (1,030,708) Net value added produced by the entity 7,285,022 6,447,006 4,995,275 4,163,225 Value added received in transfer 348,282 389,220 1,870,284 1,405,922 Results from equity investments 31,727 13,377 1,582,237 1,087,221 Financial income 316,530 375,755 288,022 318,701 Other 25 88 25 - Total value added to distribute 7,633,304 6,836,226 6,865,559 5,569,147 Personnel 679,581 633,499 481,802 367,622 Direct compensation 550,942 501,476 381,901 276,132 Benefits 98,014 100,976 68,577 61,693 FGTS (Government Severance Pay Fund) 30,625 31,047 31,324 29,797 Taxes, fees and contribuitions 2,398,190 1,271,435 1,869,218 883,234 Federal 1,424,171 373,811 933,795 148,956 State 960,432 880,893 926,121 724,118 Municipal 13,587 16,731 9,302 10,160 Remuneration on third parties' capital 1,498,862 3,861,031 1,617,139 3,087,920 Financial expenses (including exchange variation) 1,370,715 3,736,491 1,512,694 2,987,674 Rentals 128,147 124,540 104,445 100,246 Remuneration on own capital 3,056,671 1,070,261 2,897,400 1,230,371 Profit for the period 2,888,524 1,212,098 2,888,524 1,209,880 Non-controlling interest in Braskem Idesa 159,271 (160,110) - - Discontinued operations results 8,876 18,273 8,876 20,491 Value added distributed 7,633,304 6,836,226 6,865,559 5,569,147 The Management notes are an integral part of the financial statements. 10 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia (“BA”), which jointly with its subsidiaries (hereinafter “Braskem” or “Company”) is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant operating events impacting these financial statements (i) In January 2017, Braskem’s new line to produce ultra-high molecular weight polyethylene (UHMWPE), known commercially as UTEC®, started operations. Located in La Porte, Texas, United States, the plant will complement the production capacity of the existing line in Brazil at the petrochemical complex in Camaçari. (ii) On January 27, 2017, the Board of Directors of the Company authorized the execution of a purchase agreement with Odebrecht Utilities S.A., through which Braskem undertook to purchase all shares held by the seller in Cetrel S.A., which represent 63.7% of its voting capital, for the aggregate amount of R$610 million, to be paid upon the consummation of the transaction. The consummation of the acquisition is subject to a vote by the Shareholders' Meeting of Braskem, in accordance with Article 256 of Federal Law 6,404/76, and to the conditions precedent typical to transactions of this nature. As of the date on which the issue of these financial statements was authorized, the Meeting had not yet to be called. The Shareholders' Meeting to deliberate the approval of this transaction was convened for August 25, 2017. (iii) On June 21, 2017, the Board of Directors approved the construction of a new polypropylene production facility in the city of La Porte, Texas, in the United States. The approximate amount is up to US$675 million to the production of 450 thousand tons per year. Completion of this project is planned for 2020. (b) Net working capital On June 30, 2017, consolidated net working capital was negative R$4,156,604. This situation, however, does not reflect the Company’s actual liquidity position. Note that, without the reclassification mentioned in the paragraph below, consolidated net working capital is positive at R$5,030,520 . In compliance with CPC 26 and its corresponding accounting standard IAS 1 (Presentation of Financial Statements), Braskem and its subsidiary Braskem Idesa, reclassified to current liabilities financial obligations originally maturing in the long term. These obligations include restrictive contractual clauses (covenants) that at the base date of this quarterly information, were in default (Notes 13 (a) and 14). The disclosure of the audited financial statements for 2016 determines the cure of the obligations mentioned in Note 13(a), which results in the return to noncurrent liabilities of the amount of R$40,481. Note that Braskem and Braskem Idesa has been settling these obligations in accordance with their original maturity schedule. 2. Summary of significant accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2016 financial statements. 11 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Basis of preparation This “Quarterly Information” includes the six-month period ended June 30, 2017 and should be read together with the financial statements of Braskem as of December 31, 2016, which were prepared and presented (i) in the Consolidated, in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (“CPCs”), and in accordance with the International Financial Reporting Standards (IFRS) issued by the IASB (International Accounting Standards Board) and (ii) in the Parent company, in accordance with accounting practices adopted in Brazil, in compliance with the Law 6,404/76 and subsequent adjustments and the standards issued by the CPC The preparation of the Quarterly Information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no significant changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2016 financial statements. Issue of these Quarterly Information was authorized by the Executive Board on August 14, 2017. Consolidated and parent company quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. The parent company information was prepared and is being presented in accordance with CPC pronouncement. All relevant information pertaining exclusively to these interim financial statements is presented herein and corresponds to the information used by the Management of the Company. 12 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Consolidated quarterly information The consolidated Quarterly Information includes the quarterly information of the Parent Company and companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: Total and voting interest - % Headquarters Jun/2017 Dec/2016 Direct and Indirect subsidiaries Braskem America Finance Company ("Braskem America Finance") EUA 100.00 100.00 Braskem America, Inc. (“Braskem America”) EUA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 Braskem International GmbH ("Braskem Austria") (i) Austria 100.00 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa S.A.P.I. ("Braskem Idesa") Mexico 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 75.00 Braskem Incorporated Limited ("Braskem Inc") Cayman Islands 100.00 100.00 Braskem Mexico Proyectos S.A. de C.V. SOFOM ("Braskem México Sofom") Mexico 100.00 100.00 Braskem Mexico, S. de RL de CV ("Braskem México") Mexico 100.00 100.00 Braskem Mexico Servicios S. RL de CV ("Braskem México Serviços") Mexico 100.00 100.00 Braskem Netherlands B.V. ("Braskem Holanda") Netherlands 100.00 100.00 Braskem Netherlands Finance B.V. (“Braskem Holanda Finance”) Netherlands 100.00 100.00 Braskem Netherlands Inc. B.V. (“Braskem Holanda Inc”) Netherlands 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Braskem Chile”) Chile 100.00 100.00 Braskem Petroquímica Ltda. ("Braskem Petroquímica") Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 - - Specific Purpose Entity ("SPE") - - Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 Fundo de Investimento Caixa Júpiter Multimercado Crédito Privado Longo Prazo ("FIM Júpiter") Brazil 100.00 100.00 (i) In process of extinction. 13 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Foreign and functional currency The information on functional and foreign currency was presented in the 2016 annual financial statements of the Company, in Note 2.2. Exchange variation effects The main effects from exchange variation in this Quarterly Information are shown below: Final rate Average rate for period ended Jun/2017 Dec/2016 Variation Jun/2017 Jun/2017 Variation U.S. dollar - Brazilizan real 3.3082 3.2591 1.51% 3.1807 3.7017 -14.08% U.S. dollar - Mexican peso 18.0820 20.6352 -12.37% 19.4478 18.0712 7.62% U.S. dollar - Euro 0.8763 0.9479 -7.54% 0.9239 0.8957 3.14% Reconciliation of equity and profit (loss) for the period between Parent Company and consolidated Shareholders' equity Profit for the period Jun/2017 Dec/2016 Jun/2017 Dec/2016 Parent company 6,494,755 2,787,482 2,897,400 1,230,371 Braskem shares owned by subsidiary Braskem Petroquímica (48,892) - - Non-controlling interest of Braskem Idesa (1,017,880) 159,271 (160,110) Consolidated 5,740,015 1,720,710 3,056,671 1,070,261 Restatement The statements of operations and of cash flows for the period ended June 30, 2016 and the starting balance of equity in December 2015 were restated due to the adjustment of taxes recognized from prior periods and other prior-year adjustments. The information related to this restatement was reported in the 2016 annual financial statements of the Company, in Note 2.4. The effect on the first quarter result corresponding to the update by the SELIC, recorded under "Financial expenses", was R$5,805. Additionally, the statement of cash flows for the period ended June 30, 2016 was restated due to the reclassification of Brazilian government bonds from “cash and cash equivalents” to “financial investments” (Note 5). 2.5. Change in accounting policy (a) The Management of Braskem decided to change, in the statement of cash flows, the presentation of interest paid, which previously was presented under the group referred to as “cash used in investment activities.” These expenses are now recorded under the item “interest paid.” This change enables: (i) the direct identification of the total amount paid as interest; and (ii) greater accuracy in determining the net cash from operations. The amounts reclassified in the period ended June 30, 2016 were R$252,722 and R$33,640 in the consolidated and Parent Company cash flows, respectively. (b) In 2017, the Company changed the classification of provision for profit sharing to standardize such classification among all companies, whether or not productive, and because it deemed the current classification more appropriate, since this provision does not present recurring elements or, even when recurring, the amounts differ from year to year. 14 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated In the period ended June 30, 2016, the consolidated amounts related to this item were reclassified from “costs of goods sold” (R$83,363), “selling and distribution expenses” (R$3,994) and “general and administrative expenses” (R$96,515) to the item “other net income (expenses)” (Note 23). 3. Available-for-sale assets and discontinued operations On January 9, 2017, the Board of Directors approved the sale of the subsidiaries Quantiq Distribuidora Ltda and IQAG Armazens Gerais Ltda to the company GTM do Brasil Comércio de Produtos Químicos Ltda. The sale agreement, in the amount of R$550 million, was signed on the following day, and in January the operation was approved by Brazil’s antitrust agency CADE ( Conselho Administrativo de Defesa Econômica ). The transfer of control to the buyer company was concluded on April 3, 2017. On the same date, Braskem received R$450 million. The remaining R$100 million will be received within 12 months, subject to adjustments typical to operations of this nature. The capital gain from the operation was R$276,816 (Total income of R$550,000 (-) net assets of R$273,184) registered in this quarter. Assets and liabilities classified as held for sale and profit or loss from discontinued operations until the date of transfer of control are shown below: Assets and liabilities classified as held for sale Mar/2017 Dec/2016 Assets Cash and cash equivalents 40,216 76,146 Trade accounts receivable 119,076 65,626 Inventories 82,815 84,296 Taxes recoverable 46,858 45,859 Property, plant and equipment 61,591 61,037 Intangible assets 6,729 6,665 Other assets 17,932 20,075 Total assets 375,217 359,704 Liabilities Trade payables 75,852 62,692 Payroll and related charges 7,099 11,170 Dividends 6,371 6,371 Taxes payable 9,668 7,064 Other payables 3,043 8,099 Total liabilities 102,033 95,396 Net assets (Assets (-) Liabilities) 273,184 264,308 15 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Result with discontinued operations Mar/2017 Dec/2016 Net sales revenue 212,238 211,915 Cost of products sold and services provided (169,739) Gross profit 35,281 42,176 Income (expenses) Selling and distribution (10,164) (11,617) General and administrative (12,067) (20,021) Other income (expenses), net (1,298) 1,691 Operating profit 11,752 12,229 Financial results 1,747 4,074 Profit before income tax and social contribution 13,499 16,303 Current and deferred income tax and social contribution (5,415) Result with discontinued operations 8,876 10,888 4. Cash and cash equivalents The information on cash and cash equivalents was presented in the 2016 annual financial statements of the Company, in Note 6. Consolidated Jun/2017 Dec/2016 Cash and banks (i) 2,567,561 2,178,611 Cash equivalents: - - - Domestic market - 1,743,939 2,914,685 Foreign market (i) 1,399,950 1,608,568 Total 5,711,450 6,701,864 (i) On June 30, 2017, it includes cash and banks of R$243,796 (R$172,390 on December 31, 2016) and cash equivalents of R$49,996 (R$29,169 on December 31, 2016) of the subsidiary Braskem Idesa, available for its exclusive use. 16 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated 5. Financial investments The information on financial investments was presented in the 2016 annual financial statements of the Company, in Note 7. Consolidated Jun/2017 Dec/2016 Loans and receivables Time deposit investments (i) 440,568 434,015 Held-for-trading 0 - - Letras financeiras do tesouro - LFT (ii) 2,236,755 755,712 Other 0 496 756 Total 0 2,677,819 1,190,483 0 Current assets 0 2,677,819 1,190,483 Total 0 2,677,819 1,190,483 (i) This investment was given as guarantee to cover Braskem’s obligation related to the constitution of a reserve account for the Project finance of the subsidiary Braskem Idesa. (ii) Government bonds held-for-trading refers to Brazilian floating-rate government bonds (“LFTs”) issued by the Brazilian federal government and Financial Bills ("LF's") are issued by financial institutions. These financial investments have maturity above three months, immediate liquidity and expected realization in the short term. 6. Trade accounts receivable The information on trade accounts receivable was presented in the 2016 annual financial statements of the Company, in Note 8. Consolidated Parent Company Jun/2017 Dec/2016 Jun/2017 Dec/2016 Customers Domestic market 1,029,501 869,306 1,159,607 969,072 Foreign market 1,871,579 1,215,626 4,045,814 3,137,384 Allowance for doubtful accounts (377,869) (380,559) (356,497) (358,878) Total 2,523,211 1,704,373 4,848,924 3,747,578 Current assets 2,460,514 1,634,137 1,419,285 952,689 Non-current assets 62,697 70,236 3,429,639 2,794,889 Total 2,523,211 1,704,373 4,848,924 3,747,578 17 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated 7. Inventories The information on inventories was presented in the 2016 annual financial statements of the Company, in Note 9. Consolidated Parent company Jun/2017 Dec/2016 Jun/2017 Dec/2016 Finished goods - 3,789,850 3,444,898 2,384,193 2,314,755 Raw materials, production inputs and packaging - 1,376,142 1,407,399 1,203,870 1,266,323 Maintenance materials - 359,627 312,167 167,705 162,568 Advances to suppliers 409,468 103,267 257,372 82,618 Imports in transit and other - 26,590 31,816 19,512 31,168 Total 5,961,677 5,299,547 4,032,652 3,857,432 Current assets - 5,907,679 5,238,014 3,978,654 3,795,899 Non-current assets - 53,998 61,533 53,998 61,533 Total 5,961,677 5,299,547 4,032,652 3,857,432 18 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated 8. Related parties The information concerning related parties was presented in the 2016 annual financial statements of the Company, in Note 10. (a) Consolidated Consolidated Balances at June 30, 2017 Balances at December 31, 2016 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and Balance sheet subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Assets Current Trade accounts receivable 7,381 20,494 31,116 58,991 5,634 33,843 28,390 67,867 Inventories 155,507 8(c.iv) 37,625 - 193,132 - 5,434 - 5,434 Dividends and interest on capital - - 20,729 20,729 - - 14,986 14,986 Other 42 - - 42 50 - - 50 Total assets 162,930 58,119 51,845 272,894 5,684 39,277 43,376 88,337 Liabilities Current - Trade payables 42,704 478,921 333 521,958 77,461 904,090 1,226 982,777 Total liabilities 42,704 478,921 333 521,958 77,461 904,090 1,226 982,777 Six-month period ended June 30, 2017 Six-month period ended June 30, 2016 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Transactions Sales of products 25,008 833,004 323,616 1,181,628 30,707 1,009,837 275,852 1,316,396 Purchases of raw materials, finished goods - - services and utilities 403,618 (i) 6,691,063 2,657 7,097,338 859,246 (i) 5,826,466 39,933 6,725,645 Financial income (expenses) 4,929 (36,110) - (31,181) 160 (104,399) - (104,239) General and administrative expenses - - Post-employment benefits plan - - Odebrecht Previdência Privada ("Odeprev") - - 11,026 11,026 - - 10,054 (i) Includes expenses with the Braskem Idesa project, of which R$62,584 related to the period ended June 30, 2017, and R$539,096 related to the period ended June 30, 2016. 19 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated (b) Parent Company Balances at June 30, 2017 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Balance sheet Inc. Holanda Holanda Inc Petroquímica America Argentina Other subsidiaries subsidiaries FIM Júpiter Total Assets Current Cash and equivalents - 3,834,221 3,834,221 Trade accounts receivable - 516 - 141,835 44,242 98,140 81,130 7,381 18,986 - 392,230 Inventories - 155,507 8(c.iv) 37,625 - 193,132 Dividends and interest on capital - - - 16,436 - - 20,729 - - - 37,165 Related parties - 21 - 158 1,372 6 14,661 42 - - 16,260 - Non-current - Trade accounts receivable 2,561,084 810,492 - 3,371,576 Related parties - Loan agreements 14,881 - 96 - - - 14,977 Total assets 2,575,965 811,029 - 158,429 45,614 98,146 116,616 162,930 56,611 3,834,221 7,859,561 Liabilities Current Trade payables 24 1 - 841,416 15 - 365 20,535 448,181 - 1,310,537 Accounts payable to related parties - Advance to export - - 61,368 - 680,079 - 741,447 Other payables - - - 221,700 53 - 221,753 - Non-current - Trade Payables 1,215,551 9,023,157 - 10,238,708 Accounts payable to related parties - Advance to export - - 5,499,777 - 274,580 - 5,774,357 Payable notes 12,704 - 12,704 Total liabilities 1,228,279 9,023,158 5,561,145 1,063,116 954,727 - 365 20,535 448,181 - 18,299,506 Six-month period ended June 30, 2017 Associated companies, Jointly-controlled investment and associated companies Related companies Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc Holanda Holanda Inc Petroquímica America Argentina Other subsidiaries subsidiaries Other Total Transactions Sales of products - 2,012,852 - 1,313,882 62,287 145,145 367,343 25,008 817,097 - 4,743,614 Purchases of raw materials, finished products - services and utilities - 3,456,409 - 1,593,216 - - 2,808 333,451 6,076,985 - 11,462,869 Financial income (expenses) 34,155 (144,980) (407,808) 25 (34,215) 1,032 207 2,012 (36,109) - (585,681) General and administrative expenses - Odeprev - 10,533 10,533 20 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Balances at December 31, 2016 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and FIM Sol e Balance sheet Inc. Holanda Holanda Inc Petroquímica America Argentina Other subsidiaries subsidiaries FIM Júpiter Total Assets Current Cash and equivalents - 2,668,701 2,668,701 Trade accounts receivable - 189 - 2,223 24,212 97,060 95,583 5,634 32,152 - 257,053 Inventories - 5,434 - 5,434 Dividends and interest on capital - - - 16,435 - - 14,986 - - - 31,421 Related parties - 20 - 104,471 50,802 24 16,977 50 - - 172,344 - Non-current - Trade accounts receivable 2,523,072 112,330 - 88,615 - 2,724,017 Related parties - Loan agreements 14,378 - 94 - - - 14,472 Total assets 2,537,450 112,539 - 211,744 75,014 97,084 127,640 5,684 37,586 2,668,701 5,873,442 Liabilities Current Trade payables 25 - - - 15 - - 34,682 886,775 - 921,497 Accounts payable to related parties - Advance to export - - 97,165 - 670,325 - 767,490 Other payables - - - 189,106 - - 13 - - - 189,119 - Non-current - Trade Payables 1,527,820 6,351,905 - 918,038 - 8,797,763 Accounts payable to related parties - Advance to export - - 7,951,033 - 270,505 - 8,221,538 Payable notes 12,515 - 12,515 Total liabilities 1,540,360 6,351,905 8,048,198 1,107,144 940,845 - 13 34,682 886,775 - 18,909,922 Six-month period ended June 30, 2016 Associated companies, Jointly-controlled investment and associated companies Related companies Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc Holanda Holanda Inc Petroquímica America Argentina Other subsidiaries subsidiaries Other Total Transactions Sales of products 83,183 1,349,464 - 1,062,344 110,880 149,750 441,939 30,437 987,501 - 4,215,498 Purchases of raw materials, finished products - services and utilities 160,378 2,308,173 - 2,107,124 - - 45,590 311,394 5,348,381 - 10,281,040 Financial income (expenses) (399,819) 520,893 1,859,698 (3) 148,617 (30,941) (11,875) 164 (104,399) - 1,982,335 General and administrative expenses - Odeprev - 9,378 9,378 21 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated (c) Agreements executed and/or renewed with related companies In the period ended June 30, 2017, the following agreements were signed with related companies, except for those with subsidiaries of the Company: (i) Sales of gasoil to Refinaria de Petróleo Riograndense (“RPR”) totaled R$26,077. The product is used as feedstock in the diesel production process. (ii) As from January 2017, Braskem will maintain monthly negotiations for the sale of gasoline to RPR. Sales in the period amounted to R$171,733. (iii) Since January 2017, Braskem has held agreements for the sale of gasoline to Petrobras Distribuidora S.A., which are renewed monthly. Sales in the period amounted to R$443,665. (iv) In March 2017, the Company entered into an agreement for supply of hydrous ethanol with Usina Conquista do Pontal S.A. and Agro Energia Santa Luzia S.A. Ethanol is the feedstock consumed by Braskem to produce green ethylene. The agreement is guaranteed by Odebrecht Agroindustrial Participações S.A. and Rio Claro Agroindustrial S.A The agreement also provides for a commercial discount and other flexibilities in the process of Braskem’s acquisition of the product. It also includes an advance of R$150,000, to be restated at market rates. The advance is guaranteed by a pledge of the sugarcane crop, its products and subproducts at net market value in an amount greater than the value of the advance, with the pledged asset insured through a policy contracted from a premium insurer and with a provision for subrogation. The agreement is valid through April 30, 2018. (d) Key management personnel Consolidated Income statement transactions Jun/2017 Jun/2016 Remuneration Short-term benefits 25,873 16,065 Post-employment benefit 219 174 Total 26,092 16,239 22 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated 9. Taxes recoverable The information on taxes recoverable was presented in the 2016 annual financial statements of the Company, in Note 11. Consolidated Parent Company Jun/2017 Dec/2016 Jun/2017 Dec/2016 Parent Company and subsidiaries in Brazil IPI 26,525 38,909 24,392 37,859 Value-added tax on sales and services (ICMS) - normal operations 523,473 495,339 441,579 420,625 ICMS - credits from PP&E 126,132 125,145 119,355 118,984 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations 26,740 32,823 23,492 28,386 PIS and COFINS - credits from PP&E 246,208 253,503 235,438 242,475 Income tax and social contribution (IR and CSL) 658,765 605,058 585,008 487,079 REINTEGRA program 66,618 53,129 62,145 51,414 Federal supervenience 161,494 155,533 157,358 151,798 Other 8,808 1,046 6,114 2,694 - Foreign subsidiaries - Value-added tax 249,219 132,152 - - Income tax (IR) 233,125 19,103 - - Other 5,499 2,628 - - Total 2,332,606 1,914,368 1,654,881 1,541,314 Current assets 1,184,187 826,015 604,666 543,275 Non-current assets 1,148,419 1,088,353 1,050,215 998,039 Total 2,332,606 1,914,368 1,654,881 1,541,314 23 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Investments The information related to investments was presented in the Company’s 2016 annual financial statements, in Note 12. (a) Information on investments Interest in total and voting Adjusted net profit (loss) Adjusted capital (%) - 6/30/2017 for the year equity Direct and indirect Jun/2017 Jun/2016 Jun/2017 Dec/2016 Subsidiaries Braskem Alemanha # 100.00 464,212 974,099 3,435,609 2,883,238 Braskem America # 100.00 425,256 795,115 3,084,043 2,582,061 Braskem America Finance # 100.00 334 210 (6,335) (6,573) Braskem Argentina # 100.00 6,511 1,495 30,601 24,090 Braskem Austria # 100.00 (201) (96) 4,362 4,170 Braskem Chile # 100.00 1,929 888 16,615 14,685 Braskem Holanda # 100.00 1,419,289 885,846 3,331,438 1,320,056 Braskem Holanda Finance # 100.00 (6) (10) (32) (25) Braskem Holanda Inc # 100.00 869 1,221 3,088 2,150 Braskem Finance # 100.00 (7,143) 52,426 (99,509) (92,365) Braskem Idesa # 75.00 637,085 (640,440) (2,823,392) (4,071,517) Braskem Idesa Serviços # 75.00 33,111 1,891 91,597 9,241 Braskem Inc. # 100.00 (24,691) (66,242) 259,218 283,909 Braskem México # 100.00 (19,804) 17,616 179,811 173,590 Braskem México Sofom # 100.00 2,319 1,842 11,873 8,667 Braskem México Serviços # 100.00 1,350 371 3,582 1,952 Braskem Petroquímica # 100.00 96,417 127,598 2,178,318 2,081,901 Lantana # 100.00 (13) 187 (888) (874) # - Jointly-controlled investment # - RPR # 33.20 52,868 36,931 179,547 175,896 Odebrecht Comercializadora de Energia S.A. ("OCE") # 20.00 74 (207) 5,796 5,721 # - Associates # - Borealis # 20.00 12,082 796 179,927 162,629 24 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated (b) Changes in investments – Parent Company Subsidiaries and jointly-controlled investment Domestic subsidiaries Foreign subsidiaries Domestic associate Total Balance at December 31, 2016 2,191,179 1,908,823 32,527 4,132,529 Equity of investments - Effect of results 113,986 1,409,307 5,252 1,528,545 Adjustment of profit in inventories 4,715 61,343 - 66,058 Goodwill amortization (14,497) - - (14,497) Equity valuation adjustments 3,762 798,622 - 802,384 Currency translation adjustments - (175,118) - (175,118) Capital increase - - 511 511 Provision for loss - - (511) (511) Dividends and interest on equity - (1,793) (21,894) Balance at June 30, 2017 2,279,044 4,002,977 35,986 6,318,007 (c) Equity accounting results Parent company Jun/2017 Jun/2016 Equity in results of subsidiaries, associate and jointly-controlled 1,594,603 1,029,899 Amortization of fair value adjustment (15,960) (Provision) reversal to subsidiaries with short-term liabilities 52,427 Dividends received - 364 1,573,361 1,066,730 25 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated (d) Impacts on consolidation of Braskem Idesa In compliance with IFRS 12 and CPC 45, the Company is presenting the financial statements of the subsidiary in which it holds non-controlling interest and the effects on the Company’s consolidated statements. Balance sheet Consolidated Braskem Ex consolidated Braskem Idesa Braskem Idesa consolidated (i) Eliminations Consolidated Assets Jun/2017 Dec/2016 Jun/2017 Dec/2016 Jun/2017 Dec/2016 Jun/2017 Dec/2016 Curent Cash and cash equivalents 5,417,658 # 6,500,265 - 293,792 # 201,600 - - # - # 5,711,450 # 6,701,865 Financial investments 2,677,819 # 1,190,483 - - # - - - # - # 2,677,819 # 1,190,483 Trade accounts receivable 2,047,055 # 1,455,893 - 501,111 # 247,465 - (87,652) # (69,221) # 2,460,514 # 1,634,137 Inventories 5,520,262 # 4,862,571 - 387,417 # 375,443 - - # - # 5,907,679 # 5,238,014 Taxes recoverable 1,095,362 # 710,982 - 88,825 # 115,033 - - # - # 1,184,187 # 826,015 Other receivables 467,541 # 278,865 - 68,690 # 27,169 - - # - # 536,231 # 306,034 # - # - # # # 17,225,697 # 14,999,059 - 1,339,835 # 966,710 - # # 18,477,880 # 15,896,548 # - # - # # # Non-current assets held for sale - # 359,704 - - # - - - # - # - # 359,704 # - # - # # # 17,225,697 # 15,358,763 - 1,339,835 # 966,710 - # # 18,477,880 # 16,256,252 # - # - # # # Non-current # - # - # # # Taxes recoverable 1,148,362 # 1,088,304 - 57 # 49 - - # - # 1,148,419 # 1,088,353 Deferred tax 133,746 # 189,613 - 892,582 # 1,463,502 - - # - # 1,026,328 # 1,653,115 Related parties 4,917,597 # 4,690,672 - - # - (ii) (4,917,597) # (4,690,672) # - # - Other receivables 650,855 # 648,511 - 34,656 # 29,823 - - # - # 685,511 # 678,334 Property, plant and equipment 18,553,724 # 18,814,175 - 12,622,298 # 11,171,400 (iii) (727,940) # (648,865) # 30,448,082 # 29,336,710 Intangible 2,621,169 # 2,667,708 - 164,742 # 141,379 - - # - # 2,785,911 # 2,809,087 # - # - # # # 28,025,453 # 28,098,983 - 13,714,335 # 12,806,153 - # # 36,094,251 # 35,565,599 # - # - # # # Total assets 45,251,150 # 43,457,746 - 15,054,170 # 13,772,863 - # # 54,572,131 # 51,821,851 # - # - # # # Liabilities and shareholders' equity # - # - # # # Current # - # - # # # Trade payables 5,100,510 # 6,335,452 - 244,835 # 278,905 - (87,652) # (69,221) # 5,257,693 # 6,545,136 Borrowings 4,216,322 # 2,594,463 - - # - - - # - # 4,216,322 # 2,594,463 Braskem Idesa Borrowings - # - - 10,195,823 # 10,437,791 - - # - # 10,195,823 # 10,437,791 Payroll and related charges 460,983 # 540,405 - 15,984 # 22,050 - - # - # 476,967 # 562,455 Taxes payable 935,411 # 611,231 - 12,269 # 12,849 - - # - # 947,680 # 624,080 Other payables 1,460,900 # 2,053,031 - 79,099 # 125,955 - - # - # 1,539,999 # 2,178,986 # - # - # # # 12,174,126 # 12,134,582 - 10,548,010 # 10,877,550 - # # 22,634,484 # 22,942,911 # - # - # # # Non-current liabilities held for sale - # 95,396 - - # - - - # - # - # 95,396 # - # - # # # 12,174,126 # 12,229,978 - 10,548,010 # 10,877,550 - # # 22,634,484 # 23,038,307 # - # - # - # - # # # Non-current # - # - # # # Loan agreements 19,385,947 # 20,736,604 - - # - - - # - # 19,385,947 # 20,736,604 Braskem Idesa Borrowings - # - - - # - - - # - # - # - Accounts payable to related parties - # - - 4,869,590 # 4,698,881 (ii) (4,869,590) # (4,698,881) # - # - Loan agreement Etileno XXI project - # - (v) 1,679,492 # 1,620,519 - - # - # 1,679,492 # 1,620,519 Provision for losses on subsidiaries 2,117,544 # 3,053,637 - - # - (iv) (2,117,544) # (3,053,637) # - # - Other payables 5,127,670 # 4,698,937 - 4,523 # 6,774 - - # - # 5,132,193 # 4,705,711 # - # - # # # 26,631,161 # 28,489,178 - 6,553,605 # 6,326,174 - # # 26,197,632 # 27,062,834 # - # - # # # Shareholders' equity # - # - # # # Attributable to the Company's shareholders 6,445,863 # 2,738,590 - (2,047,445) # (3,430,861) - 2,047,445 # 3,430,861 # 6,445,863 # 2,738,590 Non-controlling interest in Braskem Idesa - # - - - # - - (705,848) # (1,017,880) # (705,848) # (1,017,880) # - # - # # # 6,445,863 # 2,738,590 - # - 1,341,597 # 2,412,981 # 5,740,015 # 1,720,710 # - # - # # # Total liabilities and shareholders' equity 45,251,150 # 43,457,746 - 15,054,170 # 13,772,863 - # # 54,572,131 # 51,821,851 (i) Consolidation of Braskem Idesa with its direct subsidiary Braskem Idesa Serviços. (ii) Loan from Braskem Holanda as part of shareholders’ contribution to Braskem Idesa’s project. (iii) Adjustment corresponding to the capitalization of a portion of financial charges of the loan mentioned above. (iv) Provision recorded in the subsidiary Braskem Holanda for the negative shareholders' equity of Braskem Idesa. (v) Loan owed to the non-controlling shareholder as part of shareholders’ contribution to the project. 26 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Statement of operations Consolidated Braskem Ex consolidated Braskem Idesa Braskem Idesa consolidated Eliminations Consolidated Jun/2017 Jun/2016 Jun/2017 Jun/2016 Jun/2017 Jun/2016 Jun/2017 Jun/2016 Continued operations Restated Net sales revenue 22,879,823 23,370,965 1,857,606 318,476 24,470,158 23,636,532 Cost of products sold (17,126,516) (16,851,407) (1,038,061) (259,479) 273,587 36,687 (17,890,990) (17,074,199) 5,753,307 6,519,558 819,545 58,997 6,316 6,579,168 6,562,333 Income (expenses) Selling and distribution (619,997) (604,596) (84,589) (44,048) - - (704,586) (648,644) General and administrative (575,857) (521,977) (61,369) (88,759) 14,842 24,112 (622,384) (586,624) Research and development (72,145) (82,628) - (72,145) (82,628) Results from equity investments 500,665 (466,953) - - (477,814) 480,330 22,851 13,377 Other income (expenses), net 35,910 (349,243) (19,103) (14,262) - - 16,807 (363,505) 5,021,883 4,494,161 654,484 488,220 5,219,711 4,894,309 Financial results Financial expenses (1,293,569) (1,519,787) (494,436) (200,265) 131,918 27,893 (1,656,087) (1,692,159) Financial income 445,771 497,102 2,677 1,876 (131,918) (123,223) 316,530 375,755 Exchange rate variations, net (446,018) (1,642,834) 778,735 (510,952) (56,113) 91,094 276,604 (2,062,692) 286,976 Profit before income tax and social contribution 3,728,067 1,828,642 941,460 483,984 4,156,758 1,515,213 IR and CSL - current and deferred (839,543) (616,545) (269,420) 153,320 - - (1,108,963) (463,225) Profit for the period of continued operations 2,888,524 1,212,097 672,040 483,984 3,047,795 1,051,988 Discontinued operations results Profit from discontinued operations 13,499 27,200 - 13,499 27,200 IR and CSL - current and deferred (4,623) (8,927) - (4,623) (8,927) 8,876 18,273 - 8,876 18,273 Profit for the period 2,897,400 1,230,370 672,040 483,984 3,056,671 1,070,261 27 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Statement of cash flows Consolidated Braskem Ex consolidated Braskem Idesa Braskem Idesa consolidated Eliminations Consolidated Jun/2017 Jun/2016 Jun/2017 Jun/2016 Jun/2017 Jun/2016 Jun/2017 Jun/2016 Restated Profit before income tax and social contribution and for the result with discontinued operations 3,728,067 1,855,842 941,460 (797,413) (512,769) 483,984 4,156,758 1,542,413 - Adjustments for reconciliation of profit (loss) - Depreciation, amortization and depletion 1,091,056 1,192,158 354,304 59,707 (21,158) (7,890) 1,424,202 1,243,975 Results from equity investments (500,665) 466,953 - - 477,814 (480,330) (22,851) (13,377) Interest and monetary and exchange variations, net 1,360,610 721,003 (124,505) 206,470 56,113 4,236 1,292,218 931,709 Gain from divestment in subsidiary - (276,816) - Provision for losses and write-offs of long-lived assets 25,402 12,936 328 23 - - 25,730 12,959 5,427,654 4,248,892 1,171,587 - - 6,599,241 3,717,679 Changes in operating working capital - Held-for-trading financial investments (466,498) - (1,430,383) (466,498) Trade accounts receivable (585,091) 741,723 (253,646) (27,197) 18,431 18,130 (820,306) 732,656 Inventories (644,312) 417,859 (19,543) (43,913) - - (663,855) 373,946 Taxes recoverable 156,471 626,156 27,569 60,621 - - 184,040 686,777 Prepaid expenses (73,496) 23,420 (29,201) (15,498) - - (102,697) 7,922 Other receivables (15,035) (17,521) (31,640) (7,886) - - (46,675) (25,407) Trade payables (1,293,533) (2,141,753) (34,070) (204,469) (18,431) (18,130) (1,346,034) (2,364,352) Taxes payable (21,779) (267,212) (155,434) 257,397 - - (177,213) (9,815) Advances from customers (63,951) (47,760) (7,767) 612 - - (71,718) (47,148) Leniency agreement (607,358) - (607,358) - Other payables (280,448) (333,998) 50,617 159,868 - - (229,831) (174,130) Cash from operations 568,739 2,783,308 718,472 - - 1,287,211 2,431,630 Interest paid (777,700) (663,335) (247,242) (275,633) - - (1,024,942) (938,968) Income tax and social contribution paid (668,126) (1,370) - - - (602,278) (668,126) Net cash generated by operating activities 1,451,847 469,860 - - 824,536 Proceeds from the sale of fixed assets 450,000 - 450,000 - Acquisitions to property, plant and equipment and intangible assets (910,625) (62,971) (322,521) - - (764,834) (1,233,146) Other investiments 1,468 38,467 - 1,468 38,467 Net cash used in investing activities - - Short-term and long-term debt - Obtained 1,486,963 1,937,284 - 1,486,963 1,937,284 Payments (1,513,356) (1,865,492) - (1,513,356) (1,865,492) Braskem Idesa borrowings - Obtained - - 187,959 153,126 - - 187,959 153,126 Payments - - (448,525) (227,201) - - (448,525) (227,201) Related parties - Obtained loans (payment of loans ) 20,637 (925,183) (20,637) 925,183 - Dividends paid (41) (998,982) - (41) (998,982) Net provided (used) in financing activities 851,108 - - Exchange variation on cash of foreign subsidiaries 539,202 (33,493) 29,578 - - (50,039) 568,780 Increase (decrease) in cash and cash equivalents 92,193 - - Represented by Cash and cash equivalents at the beginning for the period 6,500,265 6,908,623 201,599 134,639 - - 6,701,864 7,043,262 Cash and cash equivalents at the end for the period 5,417,658 6,175,141 293,792 65,493 - - 5,711,450 6,240,634 Increase (decrease) in cash and cash equivalents 92,193 - - 28 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Property, plant and equipment The information on property, plant and equipment was presented in the Company’s 2016 annual financial statements, in Note 13. Consolidated Jun/2017 Dec/2016 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 481,773 - 481,773 471,655 - 471,655 Buildings and improvements 6,109,166 (1,313,069) 4,796,097 5,530,714 (1,111,642) 4,419,072 Machinery, equipment and installations 38,728,299 (17,768,071) 20,960,228 36,804,409 (16,595,497) 20,208,912 Projects and stoppage in progress 3,490,516 - 3,490,516 3,495,965 - 3,495,965 Other 1,450,691 (731,223) 719,468 1,404,759 (663,653) 741,106 Total 50,260,445 30,448,082 47,707,502 29,336,710 Capitalized charges in the six-month period ended June 30, 2017 were R$73,186 (R$298,804 on June 30, 2016). There were no significant events or circumstances in this period that indicate the need for impairment testing on the property, plant and equipment. Intangible assets The information on intangible assets was presented in the 2016 annual financial statements of the Company, in Note 14. Consolidated Jun/2017 Dec/2016 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,187,722 (1,128,848) 2,058,874 3,187,722 (1,128,848) 2,058,874 Trademarks and patents 361,059 (115,914) 245,145 339,512 (110,880) 228,632 Software and use rights 588,019 (384,481) 203,538 566,673 (364,336) 202,337 Contracts with customers and suppliers 780,645 (502,291) 278,354 772,888 (453,644) 319,244 Total 4,917,445 2,785,911 4,866,795 2,809,087 There were no significant events or circumstances in the period ended June 30, 2017 that indicated the need for updating the impairment testing of intangible assets with indefinite useful life made in the end of 2016, or that indicated the need to perform an impairment testing of intangible assets with definite useful life. 29 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Borrowings (a) The information on borrowings was presented in the 2016 annual financial statements of the Company, in Note 15. The Company has borrowings contracted from financial institutions and the capital markets that include restrictive clauses (covenants) requiring the presentation of its audited financial statements within the legal deadline (or within 120 days from the end of the fiscal year). On the base date for the quarterly information of June 30, 2017, these clauses were not being complied with on the base date of these quarterly financial statements within de legal deadline for the following contracts. For this reason, the amounts indicated in the column “Reclassification to current liabilities” in the following table, have been reclassified to current liabilities, in compliance with CPC 26 and its corresponding accounting standard IAS 1 (Presentation of Financial Statements). According to the standards mentioned above, such reclassification is required when a contractual breach entitles creditors to request the immediate repayment of the obligations in the short-term. In this context, note that none of the Company's creditors requested such advance payment of the obligations and that Braskem has been settling these obligations in accordance with their original maturity schedule. Additionally, said clauses will be automatically complied with once the audited financial statements are presented, as of when said creditors will no longer be entitled to request the immediate repayment of short-term obligations, with the amounts listed in the column “Reclassification to current liabilities” in the following table from short-term to long-term. Consolidated - Jun/2017 Local currency Maturity Government Agents 2018 - 2019 2,793 2020 5,255 2021 5,255 2022 5,149 2023 4,896 2024 4,896 2025 4,896 2026 4,893 2027 and thereafter 2,448 Total 40,481 30 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated (b) Borrowings position Consolidated Annual financial charges (%) Jun/2017 Dec/2016 Foreign currency Bonds US dollar exchange variation + interest between 5.38 and 7.38 14,239,556 14,216,539 Advances on exchange contracts US dollar exchange variation + 3.91% 1,511,401 362,779 Export prepayment Note 13 (c) 590,378 777,801 BNDES US dollar exchange variation + interest between 6.70 and 6.86 150,781 201,147 Export credit notes US dollar exchange variation + interest between 7.30 and 8.10 1,190,301 1,173,127 Working capital US dollar exchange variation + 1.77% above Libor 1,464,528 1,644,487 Transactions costs (185,344) (199,570) 18,961,601 18,176,310 Current liabilities 2,848,157 1,128,524 Non-current liabilities 16,113,444 17,047,786 Total 18,961,601 18,176,310 Local currency Export credit notes 8.00 302,652 381,632 Export credit notes 105.00 e 112.50 of CDI (i) 1,707,898 1,717,262 BNDES TJLP + interest between 0.00 and 3.58 1,242,629 1,527,765 BNDES SELIC + interest between 2.32 and 2.78 560,651 602,648 BNDES Interest between 3.50 and 7.00 241,481 288,486 BNB/ FINEP/ FUNDES 6.21 524,486 580,647 FINAME TJLP + 1.90 1,680 1,850 Fundo de Desenvolvimento do Nordeste (FDNE) 6.50 44,510 46,991 Other CDI + 0.04 24,400 19,321 Transactions costs (9,719) (11,845) 4,640,668 5,154,757 Current liabilities 1,368,165 1,465,938 Non-current liabilities 3,272,503 3,688,819 Total 4,640,668 5,154,757 Foreign currency and local currency Current liabilities 4,216,322 2,594,462 Non-current liabilities 19,385,947 20,736,605 Total 23,602,269 23,331,067 (i) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 15.2.1 (a.ii)). Parent company Jun/2017 Dec/2016 Foreign currency Current liabilities 2,041,884 651,471 Non-current liabilities 2,358,978 2,774,213 4,400,862 3,425,684 Local currency Current liabilities 1,327,684 1,465,938 Non-current liabilities 3,312,984 3,688,819 4,640,668 5,154,757 Foreign currency and local currency Current liabilities 3,369,568 2,117,409 Non-current liabilities 5,671,962 6,463,032 Total 9,041,530 8,580,441 31 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated (c) Export prepayments Initial amount of the transaction Consolidated Issue date (US$) Maturity Charges (% per year) Jun/2017 Dec/2016 Jan-2013 200,000 Nov-2022 US dollar exchange variation + semiannual Libor + 1.10 364,691 391,923 May-2016 50,000 May-2017 US dollar exchange variation + quarterly Libor + 3.25 - 163,564 Dec-2016 68,000 Nov-2019 US dollar exchange variation + quarterly Libor + 2.60 225,687 222,314 Total 590,378 777,801 (d) Payment schedule The payment schedule below shows the original long-term maturities, not including the reclassification to current liabilities arising from the breach of contractual covenants related to the presentation of audited financial statements within the legal term (Note 13(a)). The maturity profile of amounts maturing in the long-term is as follows: Consolidated Jun/2017 Dec/2016 2018 1,015,015 2,379,757 2019 3,138,233 3,310,384 2020 2,479,107 2,442,493 2021 3,724,233 3,667,632 2022 1,771,643 1,745,936 2023 13,760 13,772 2024 2,497,899 2,461,086 2025 3,827 3,839 2026 1,379 1,391 2027 and thereafter 4,781,332 4,710,315 Total 19,426,428 20,736,605 (e) Guarantees Braskem gave collateral for part of its borrowings as follows: Total debt Total Loans Maturity Jun/2017 guaranteed Guarantees BNB Dec-2022 122,222 122,222 Mortgage of plants, pledge of machinery and equipment BNB Aug-2024 202,649 202,649 Bank surety BNDES Jan-2022 2,195,542 2,195,542 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES Jun-2020 95,843 95,843 Mortgage of plants, land and property, pledge of machinery and equipment FINEP Jul-2024 103,772 103,772 Bank surety FINAME Feb-2022 1,680 1,680 Pledge of equipment Total 2,721,708 2,721,708 32 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Braskem Idesa borrowings The information on Braskem Idesa borrowings was presented in the 2016 annual financial statements in Note 16. Initial value of operation Consolidated Identification US$ Maturity Charges (% per year) Jun/2017 Dec/2016 Project finance (i) Project finance I 700,000 Feb-2027 Us dollar exchange variation + quarterly Libor + 3.25 2,242,709 2,274,754 Project finance II 189,996 Feb-2027 Us dollar exchange variation + 6.17 642,356 663,856 Project finance III 600,000 Feb-2029 Us dollar exchange variation + 4.33 1,866,837 1,911,857 Project finance IV 680,004 Feb-2029 Us dollar exchange variation + quarterly Libor + 3.88 2,067,783 2,111,234 Project finance V 400,000 Feb-2029 Us dollar exchange variation + quarterly Libor + 4.65 1,246,933 1,276,449 Project finance VI 89,994 Feb-2029 Us dollar exchange variation + quarterly Libor + 2.73 279,729 286,480 Project finance VII 533,095 Feb-2029 Us dollar exchange variation + quarterly Libor + 4.64 1,661,814 1,701,229 Transactions costs - (110,906) (104,157) Total 3,193,089 9,897,255 10,121,702 Other borrowings VAT borrowings (ii) Nov-2029 2.00% above TIIE (*) - 13,500 Borrowings for working capital Aug-2017 Us dollar exchange variation + quarterly Libor + 3.18 298,568 302,589 298,568 316,089 10,195,823 10,437,791 Current liabilities 10,195,823 10,437,791 Total 10,195,823 10,437,791 (*) TIIE – “ Tasa de Interés Interbancaria de Equilibrio ” – basic interest rate in Mexico, similar to the CDI overnight rate in Brazil. (i) Financing without resource or with resource limited to shareholders. (ii) Financing obtained in Mexican peso and paid exclusively with IVA refund, settled in January 2017. This kind of Project finance includes restrictive contractual clauses (covenants), among others, that require the presentation of the audited financial statements within the legal deadline (or within 120 days from the end of the fiscal year). At the reporting date for the quarterly information as of June 30, 2017, these clauses were not being complied with on the base date of these quarterly financial statements within the legal term, as well as other obligations customary in contracts of this nature. In this sense, the entire balance of non-current liabilities, in the amount of R$9,146,643, was reclassified to current liabilities, in accordance with CPC 26 and its corresponding accounting standard IAS 1 (Presentation of Financial Statements). According to the standards mentioned above, such reclassification is required when a contractual breach entitles creditors to request the immediate repayment of the obligations in the short-term. In this context, note that none of the its creditors has requested said immediate repayment of obligations and Braskem Idesa has been settling this obligation in accordance with its original maturity schedule. 33 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Additionally, Braskem Idesa has already entered into agreements with its creditors to obtain approvals for said contractual breach in order to return the entire amount reclassified from current liabilities to non-current liabilities. The payment schedule below shows the original long-term maturities, excluding the reclassification to current liabilities arising from the breach of contractual covenants mentioned previously. Jun/2017 Dec/2016 2018 361,079 709,793 2019 736,980 736,885 2020 864,851 864,149 2021 988,253 986,914 2022 823,285 822,235 2023 1,090,310 1,088,155 2024 1,179,751 1,177,017 2025 1,179,390 1,176,346 2026 1,038,472 1,035,586 2027 and thereafter 884,272 894,606 Total 9,146,643 9,491,686 34 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Financial instruments The information related to financial instruments was presented in the 2016 financial statements of the Company, in Note 17. Non-derivative financial instruments and leniency agreement (Note 19.3) – consolidated Fair value Book value Fair value Note Classification by category hierarchy Jun/2017 Dec/2016 Jun/2017 Dec/2016 Cash and cash equivalents 4 Cash and banks 2,567,561 2,178,611 2,567,561 2,178,611 Financial investments in Brazil Loans and receivables 1,743,939 2,914,685 1,743,939 2,914,685 Financial investments abroad Held-for-trading Level 2 1,399,950 1,608,568 1,399,950 1,608,568 5,711,450 6,701,864 5,711,450 6,701,864 Financial investments 5 Letras financeiras do tesouro - LFT Held-for-trading Level 2 2,236,755 755,712 2,236,755 755,712 Time deposit investments Loans and receivables Level 2 440,568 434,015 440,568 434,015 Other Held-to-maturity Level 2 496 756 496 756 2,677,819 1,190,483 2,677,819 1,190,483 Trade accounts receivable 6 2,523,211 1,704,373 2,523,211 1,704,373 Trade payables 5,530,604 6,746,822 5,530,604 6,746,822 Borrowings 13 Foreign currency - Bond Level 1 14,239,556 14,216,539 15,039,361 12,509,981 Foreign currency - other borrowings 4,907,389 4,159,341 4,907,389 4,159,341 Local currency 4,650,387 5,166,602 4,650,387 5,166,602 Braskem Idesa borrowings 14 10,306,729 10,541,948 10,306,729 10,541,948 Loan ton non-controlling shareholder of Braskem Idesa 1,679,492 1,620,519 1,679,492 1,620,519 Leniency agreement 19.3 2,314,344 2,853,230 2,314,344 2,853,230 Other payables (BNDESPAR) - 176,846 - 176,846 Derivative financial instruments designated and not designated for hedge accounting 15.2.1 Changes Net Net Operation characteristics (Asset)/ (Asset)/ Fair value Principal exposure Accumulated Liability Change in Financial Liability Identification Note hierarchy Derivatives OCI (equity) Dec/2016 fair value settlement Jun/2017 Hedge accounting transactions Dollar put option 15.2.1 (a.i) Level 2 Real Dollar - 0 (4,184) 5,139 - 955 Exchange swap 15.2.1 (a.ii) Level 2 CDI Dollar + Interests 533,134 857,099 14,484 (9,148) 862,435 Interest rate swaps Level 2 Libor Fixed rates 302,399 (266) (1,316) 5,207 3,625 835,533 852,649 18,307 867,015 Derivatives operations Current assets (8,387) - Non-current assets (29,308) (14,820) Current liabilities 29,042 41,350 Non-current liabilities 861,302 840,485 852,649 867,015 35 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated (a) Operations designated for hedge accounting (a.i) U.S. dollar Put Options In September 2016, Braskem launched a recurring currency hedge program to mitigate the exposure of its cash flows to liabilities denominated in Brazilian real and not pegged to the U.S. dollar (such as electricity, payroll, etc.). As of June 30, 2017, Braskem held a total notional value of put options of R$3,258, with a maximum term of 18 months and average strike price of 2.97 R$/US$. Braskem also held a total notional value of short positions in call option contracts in the amount of R$2,261. The average strike price of the short position in call options was R$4.28. This type of strategy involving options, called Collar, offers protection in the event the Brazilian real appreciates while simultaneously enabling the capture of competitiveness gains in the event of currency depreciation, until limited to the strike price of the options. Such operations were designed for the hedge accounting of cash flows as from January 1, 2017, and seek to hedge future dollar-denominated revenues with maturities in months coinciding with the maturity of the derivatives. (a.ii) Swaps related to export credit notes (NCE) Identification Maturity Hedge Fair value Nominal value Financial charges for year Jun/2017 Dec/2016 Swap NCE I to III 400,000 Exchange variation + 6.15% Aug-2019 439,611 438,201 Swap NCE IV to VII 450,000 Exchange variation + 4.93% to 7.90% Apr-2019 422,824 418,898 Total 850,000 862,435 857,099 Derivatives operations Current assets - (4,203) Current liabilities 21,950 - Non-Current liabilities 840,485 861,302 Total 862,435 857,099 36 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Non-derivative liabilities designated for export hedge accounting (a.i) Future exports in U.S. dollars On June 30, 2017, exports that were designated and not yet realized are shown below: Total nominal value US$ 2017 420,273 2018 787,894 2019 733,980 2020 724,000 2021 716,000 2022 719,000 2023 718,372 2024 688,854 5,508,373 The following table shows the changes in financial instruments designated for this hedge in the period: US$ Sales in Hedge Dec/2016 the year discontinued Jun/2017 Designated balance 5,917,784 (409,412) (609,598) 4,898,774 On June 30, 2017, the maturities of financial liabilities designated, within the scope of the consolidated balance sheet, were as follows: Total nominal value US$ 2017 889,595 2018 772,104 2019 449,736 2020 570,782 2021 1,017,703 2022 510,000 2024 688,854 4,898,774 37 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Considering the strong cash generation in recent quarters, the Management of the Company believed it was appropriate to advance the payment of dollar-denominated obligations, including liabilities designated for this hedge. As a result of the decision, the amount of US$609,598 was discontinued prospectively. Exchange variation on the discontinued amount, of R$771,222, which is recorded under Shareholders' Equity as “Other comprehensive income” (“OCI”) will be taken to net financial income (expenses) as of July 2017, as the hedged exports are realized. Conversion rate Total nominal at Inception Closing rate Gross nominal value US$ R$/US$ R$/US$ value Hedge descontinued - Third quarter 2017 207,273 2.0017 3.3302 275,362 Hedge descontinued - Fourth quarter 2017 213,000 2.0017 3.1684 248,507 Hedge descontinued - First quarter 2018 189,325 2.0017 3.3082 247,353 The following table provides the balances of exchange variation recognized in the Company’s net financial income (expenses) due to the realization of exports designated for this hedge for the six-month period ended June 30, 2017: Conversion rate Total nominal at Inception Closing rate Gross nominal value US$ MXN/US$ MXN/US$ value First quarter 201,277 2.0017 3.2400 249,241 Second quarter 208,135 2.0017 3.2015 249,721 The changes in foreign exchange variation and Income Tax and Social Contribution under “Other comprehensive income” of this hedge are as follows: Exchange Net variation IR and CSL effect At December 31, 2016 2,529,575 Exchange variation recorded in the period on OCI / IR and CSL 78,372 (152,135) Exchange variation transferred to profit or loss / IR and CSL 498,962 (169,647) 329,315 At June 30, 2017 2,438,300 38 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated (a.ii) Liabilities related to the Project Finance of future sales in U.S. dollar On June 30, 2017, sales designated and not yet realized are as follows: Nominal value US$ 2017 106,182 2018 221,790 2019 229,270 2020 266,690 2021 303,392 2022 253,204 2023 333,093 2024 359,559 2025 357,903 2026 309,240 2027 152,103 2028 124,654 2029 31,164 The following table shows the changes in financial instruments designated for these hedge operations in the period: US$ Sales in Hedge Dec/2016 the year discontinued Jun/2017 Designated balance 3,125,315 (77,070) (12,091) 3,036,154 On June 30, 2017, the maturities of financial liabilities designated were distributed as follows: Nominal value US$ 2017 105,992 2018 221,390 2019 228,850 2020 266,187 2021 302,816 2022 252,723 2023 332,458 2024 358,788 2025 357,221 2026 308,650 2027 150,419 2028 124,348 2029 26,312 39 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated The following table provides the balance of exchange variation of the discontinued amount, net of realization already occurred, on June 30, 2017, which is recorded in Braskem Idesa’s shareholders’ equity under “Other comprehensive income” and will be transferred to financial income (expenses) according to the schedule of future hedged sales: Conversion rate Total nominal at Inception Closing rate Total nominal Gross nominal value US$ MXN/US$ MXN/US$ value MXN value Hedge descontinued 12,091 13.4541 17.9915 54,860 10,039 The following table provides the balances of exchange variation recognized in Braskem Idesa’s financial income (expenses) due to the realization of sales designated for this hedge over the course of the six-month period ended June 30, 2017: Conversion rate Total nominal at Inception Closing rate Total nominal Gross nominal value US$ MXN/US$ MXN/US$ value MXN value First quarter 29,174 13.6650 20.0871 187,361 30,918 Second quarter 47,896 13.6560 18.5659 235,167 42,992 The changes in foreign exchange variation and Income Tax and Social Contribution under “Other comprehensive income” are as follows: Exchange Net variation IR effect At December 31, 2016 1,255,350 Exchange variation recorded in the period on OCI / IR 1,403,603 (421,081) 982,522 Exchange variation transferred to profit or loss / IR 73,910 (22,173) 51,737 At June 30, 2017 812,096 40 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Credit quality of financial assets (a) Trade accounts receivable On June 30, 2017, the credit ratings for the domestic market were as follows: (%) Jun/2017 Dec/2016 1 Minimum risk 12.58 8.92 2 Low risk 38.61 39.98 3 Moderate risk 25.63 30.51 4 High risk 18.60 16.48 5 Very high risk (i) 4.58 4.11 (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. Default indicators Last 12 months Domestic Export Market Market June 30, 2017 0.49% 0.08% December 31, 2016 0.18% 0.04% June 30, 2016 0.27% 0.10% 41 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, Braskem uses credit rating from the following agencies: Standard & Poor’s, Moody’s and Fitch Ratings within the limits established in its financial policy approved by the Board of Directors. Jun/2017 Dec/2016 Financial assets with risk assessment AAA 4,288,374 3,871,105 AA+ 3,362 241,359 AA 60,023 5,370 AA- 638,249 654,232 A+ 1,601,138 2,426,078 A 1,521,426 364,198 A- 147,455 209,175 BBB+ 3,060 116,987 BBB 122,538 - 8,385,625 7,888,504 Financial assets without risk assessment Other financial assets with no risk assessment (i) 3,644 3,843 3,644 3,843 Total 8,389,269 7,892,347 (i) Investments approved by the Management of the Company, as permitted by the financial policy. Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On June 30, 2017, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · Brazilian real/Mexican peso exchange rate; · Libor floating interest rate; · Selic interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, not reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. 42 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated (b) Value at risk The value at risk of the derivatives held by Braskem which is defined as the loss that could result in one month as from June 30, 2017, with a probability of 5%, and under normal market conditions, was estimated by the Company at US$28,144 for the NCE exchange rate swap (Note 15.2.1(a.ii)) and at US$2,489 for put and call options (Note 15.2.1(a.i)) and null for the swap of Libor related to Braskem Idesa’s project. (c) Selection of scenarios (c.1) Probable scenario The Market Readout published by the Central Bank of Brazil was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate, Selic basic interest rate and the CDI interest rate, using the reference date of June 30, 2017. According to the Market Readout, at the end of 2017, the U.S. dollar will appreciate by 1.2% against the Brazilian real, compared to the closing PTAX rate at June 30, 2017, while the Selic rate will be 8.5% p.a. The Selic rate is used as a reference for analyses of sensitivity to the CDI. The probable scenario for the TJLP is a decrease of 0.50% from the current rate of 7.0%, in line with the size of the government’s most recent decisions to increase or decrease the rate. The Market Readout does not publish forecasts for the Libor interest rate. Therefore, to determine the probable scenario, Braskem considered a 5% increase on current market levels. 43 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated (c.2) Possible and extreme adverse scenarios The sensitivity values in the table below are the changes in the value of the financial instruments in each scenario: Gain (losses) Possible adverse Extreme adverse Instrument / Sensitivity Probable (25%) (50%) Brazilian real/U.S. dollar exchange rate Bonds (177,707) (3,516,094) (7,032,189) BNDES (1,905) (37,695) (75,391) Working capital / structured operations (33,544) (663,707) (1,327,415) Export prepayments (7,331) (145,053) (290,107) Braskem Idesa borrowings (128,827) (2,548,956) (5,097,911) Financial investments abroad (19,097) (377,850) (755,700) Swaps (21,787) (431,094) (840,350) Dollar put option (1,852) (25,013) (77,752) Financial investments abroad 36,103 714,331 1,428,662 Selic interest rate BNDES 33,842 (52,500) (108,648) Libor floating interest rate Working capital / structured operations (643) (3,217) (6,433) Export prepayments (2,251) (11,254) (22,508) Swaps 2,060 10,233 20,300 CDI interest rate Swaps NCE 32,076 (48,179) (97,805) Swaps NCA 60,205 (94,454) (196,790) Financial investments in local currency 43,974 87,479 Probable Possible adverse Extreme adverse Instrument / Sensitivity 6.5% 7.5% 8.0% TJLP interest rate BNDES 26,540 (26,993) (54,443) Other government agents 37 (37) (75) 44 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Taxes payable The information related to taxes payable was presented in the Company’s 2016 annual financial statements, in Note 18. Consolidated Parent company Jun/2017 Dec/2016 Jun/2017 Dec/2016 Brazil IPI 65,110 59,323 61,715 57,191 IR and CSL 219,653 222,680 117,206 119,573 ICMS 211,500 182,034 200,441 173,915 PIS and COFINS 98,816 59,105 97,784 58,252 Other 50,103 62,743 29,661 38,987 Other countries IR 214,252 46,670 - - Value-added tax 128,670 15,622 - - Total 988,104 648,177 506,807 447,918 Current liabilities 947,680 624,080 467,135 424,088 Non-current liabilities 40,424 24,097 39,672 23,830 Total 988,104 648,177 506,807 447,918 Income tax (“IR”) and social contribution (“CSL”) The information related to income tax and social contribution was presented in the Company’s 2016 annual financial statements, in Note 20. (a) Reconciliation of the effects of income tax and social contribution on profit or loss Consolidated Parent company Jun/2017 Jun/2016 Jun/2017 Jun/2016 Restated Restated Income before IR and CSL 4,156,758 1,515,213 3,462,324 1,284,214 IR and CSL at the rate of 34% (515,172) (1,177,190) (436,633) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 4,151 4,548 545,318 362,689 Tax loss and negative basis - Installment Rectification 38,403 - - - Tax benefits (Sudene and PAT) 41,654 - 41,586 - Difference of rate applicable to each country 166,406 (4,335) - - Other permanent adjustments 53,721 51,734 16,486 (390) IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL (363,969) (551,597) (85,074) (35,354) Deferred IR and CSL (744,994) 88,372 (488,726) (38,980) Total 45 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated (b) Breakdown of deferred income tax and social contribution (b.i) According to tax collection records Consolidado Controladora Assets Jun/2017 Dec/2016 Jun/2017 Dec/2016 Tax losses (IR) and negative base (CSL) 1,864,478 2,420,376 161,295 215,413 Goodwill amortized 4,270 4,624 4,270 4,623 Exchange variations 255,357 464,947 249,746 456,816 Temporary adjustments 336,775 717,868 1,018,467 1,339,681 Business combination 192,101 191,250 89,770 89,770 2,652,981 3,799,065 1,523,548 2,106,303 Liabilities - Amortization of goodwill based on future profitability 783,659 767,277 696,492 680,111 Tax depreciation 919,228 867,922 840,823 792,869 Temporary adjustments 313,414 316,991 8,188 11,701 Business combination 179,353 198,381 61,390 76,959 Additional indexation PP&E 54,325 118,202 54,325 96,700 Amortization of fair value adjustments on the assets from the acquisiton of Braskem Qpar 398,904 263,808 398,904 266,004 Other 3,506 123,892 3,516 139,500 2,652,389 2,656,473 2,063,638 2,063,844 (b.ii) Offset for the purpose of presentation in the balance sheet (consolidated) Jun/2017 Headquarters IR and CSL (Country) Tax calculation Compensation Balance Assets Braskem S.A Brazil 1,523,548 (1,523,548) - Braskem Chile Chile 90 - 90 Braskem Argentina Argentina 4,291 - 4,291 Braskem Alemanha Germany 25,420 - 25,420 Braskem Idesa Mexico 892,582 - 892,582 Braskem México Serviços Mexico 1,613 - 1,613 Braskem Petroquímica Brazil 103,105 (103,105) - Braskem Petroquímica - business combination effects Brazil 102,332 - 102,332 2,652,981 1,026,328 Liabilities Braskem S.A Brazil 2,063,638 (1,523,548) 540,090 Braskem America USA 305,228 - 305,228 Braskem Petroquímica Brazil 165,562 (103,105) 62,457 Braskem Petroquímica - business combination effects Brazil 117,961 - 117,961 46 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Dec/2016 Headquarters IR and CSL (Country) Tax calculation Compensation Balance Assets Braskem S.A Brazil 2,106,303 (2,063,844) 42,459 Braskem Argentina Argentina 6,745 - 6,745 Braskem Alemanha Germany 36,932 - 36,932 Braskem Chile Chile 135 (135) - Braskem Idesa Mexico 1,463,502 - 1,463,502 Braskem México Serviços Mexico 1,994 - 1,994 Braskem Petroquímica Brazil 81,971 (81,971) - Braskem Petroquímica and Braskem Qpar - business combination effects Brazil 101,483 - 101,483 3,799,065 1,653,115 Liabilities Braskem S.A Brazil 2,063,844 (2,063,844) - Braskem America USA 305,289 - 305,289 Braskem Chile Chile 1,404 (135) 1,269 Braskem Petroquímica Brazil 162,241 (81,971) 80,270 Braskem Petroquímica and Braskem Qpar - business combination effects Brazil 123,695 - 123,695 2,656,473 510,523 (c) Realization of deferred income tax and social contribution In the six-month period ended June 30, 2017, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. Sundry provisions The information on sundry provisions was presented in the 2016 annual financial statements of the Company, in Note 22. Consolidated Parent company Jun/2017 Dec/2016 Jun/2017 Dec/2016 Provision for customers rebates 32,123 41,475 8,508 24,167 Provision for recovery of environmental damages 229,397 254,040 206,089 228,618 Other 24,455 23,621 4,334 3,798 Total 285,975 319,136 218,931 256,583 Current liabilities 78,875 112,891 48,896 87,084 Non-current liabilities 207,100 206,245 170,035 169,499 Total 285,975 319,136 218,931 256,583 47 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Contingencies Claims with probable loss and arising from business combinations The description of the main contingent liabilities of the Company was presented in the 2016 annual financial statements, in Note 23.1. Consolidated Parent company Jun/2017 Dec/2016 Jun/2017 Dec/2016 Labor claims 200,193 207,827 190,847 197,452 Tax claims Normal operations IR and CSL 14,044 11,462 11,782 11,462 PIS and COFINS 208,444 204,516 208,254 204,333 ICMS 44,067 39,604 44,067 39,604 Other tax claims 18,578 19,586 18,577 17,382 285,133 275,168 282,680 272,781 Business Combination IR and CSL 48,158 45,656 - - PIS and COFINS 53,947 51,052 53,947 51,052 ICMS - interstate purchases 235,859 223,071 235,859 223,071 ICMS - other 17,308 16,379 17,308 16,379 355,272 336,158 307,114 290,502 Corporate claims 110,084 105,175 110,084 105,175 - Civil claims and other 65,200 60,909 65,201 60,909 1,015,882 985,237 955,926 926,819 Claims with possible losses The amount of claims and a description of the main claims with possible losses are presented in the financial statements for fiscal year 2016, in Note 23.2. (a) Civil claims In January 2017, the Company became defendant in a civil lawsuit filed by former reseller of solvents, claiming alleged breach of a tacit distribution agreement. On June 30, 2017, the damages claimed in the lawsuit amounted to R$140 million. Based on the opinion of external legal counsel accompanying the case, the Management believes that the lawsuit has a possible risk of loss within an eight-year period. No judicial deposit or other form of security was made for these suits. (b) Tax claims In March 2017, the Company received a tax deficiency notice claiming that the methodology used to offset tax losses and tax loss carryforwards at Rio Polímeros failed to observe the limit of 30% of the Taxable Profit and Social Contribution calculation base when offsetting such liabilities with Income Tax and Social Contribution liabilities in its merger into Braskem Qpar S/A, in August 2013. On June 30, 2017, the restated value of the taxes recorded amounted to R$247 million. 48 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated The Company’s external legal advisors estimate that the administrative proceedings should be concluded by 2020. Considering that the requirement to pay the tax liability has been suspended, currently no administrative, escrow or other type of guarantee deposit has been made for this proceeding . Reports of irregularities and global settlement with authorities Complete information on the reports of irregularities and on the global settlement with authorities was presented in Note 23.3 to the Company’s annual financial statements for 2016. (a) Global Settlement with authorities The Leniency Agreement (“Agreement”) with the Federal Prosecution Office (“MPF”) and with U.S. and Swiss authorities (“Global Settlement”), in the approximate amount of US$957 million (approximately R$3.1 billion), were definitively ratifying in the following manner: 1. In Brazil, the Agreement was ratified by the 5 th Coordination and Review Chamber of the MPF on December 15, 2016 and on June 6, 2017 by the Judge of the 13 th Federal Court of Curitiba. 2. The agreement with U.S. Department of Justice (“DoJ”) was confirmed by sentence by the American justice on January 26, 2017. 3. The U.S. Securities and Exchange Commission (“SEC”) confirmed the agreement on February 28, 2017. 4. The agreement with Swiss authorities did not require ratification to produce effect. Of the total amount of the Global Agreement, the Company has already paid approximately R$1.3 billion in the following manner: 1. US$94,894 (R$296,591) to DoJ on February 8, 2017; 2. US$65,000 (R$206,460) to SEC on April 27, 2017; 3. CHF30,240 (R$104,307) to the Office of the Attorney General of Switzerland on June 27, 2017; 4. R$736,445 to MPF on July 6, 2017. The outstanding amount of approximately R$1.7 billion will be paid in the following manner: 1. CHF64,260 to the Office of the Attorney General of Switzerland in four equal annual and successive installments of CHF16,065 due on June 30 of each year as from 2018; 2. R$1.5 billion to MPF in six annual installments adjusted for inflation by the variation in the IPCA inflation index due on January 30 of each year as from 2018. To guarantee payment of the installments coming due, Braskem offered fixed assets in an amount corresponding to one annual installment. (b) Reimbursement for damages and other considerations A significant portion of the total amount of R$$2.2 billion to be paid to MPF will be made available for use in reimbursing third parties for any damages caused by the wrongdoings. Under the Agreement, the MPF undertook to coordinate actions with other authorities or government agencies with which Braskem comes to negotiate for entering into agreements involving the facts uncovered in connection with the Agreement, the public prosecution offices of states and cities in Brazil, state-owned companies and state-controlled companies for entering into similar agreements with such organizations, including for the purpose of preventing duplicate restitution with regard to the amount paid under the Agreement. 49 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated The Agreement does not prevent any third party from filing proceedings to seek reimbursement for any damages caused by Braskem, which could result in payments other than those provided for in the Agreement. Therefore, the Company cannot guarantee that the total amount available for reimbursement will be sufficient to fully reimburse any third parties affected by the wrongdoings, which means that the Company may be subject to the payment of damages or financial penalties other than those provided for in the Global Settlement. With the exception of the amount mentioned above, as well as of the other non-monetary obligations imposed on the Company under the Global Settlement, it may have a material adverse effect on our business, reputation, financial condition, financial instruments and operational results, as well as on the liquidity and price of the securities of Braskem. Furthermore, the negative publicity resulting from the Global Settlement, could have a material adverse impact on our businesses, including reducing the demand for our products, our financial instruments and other effects that currently cannot be estimated or measured. In addition, other authorities with jurisdiction over our company may seek to impose additional monetary sanctions or fines or commence new investigations against us. Finally, as a result of the Global Settlement, the Company may be barred from entering into certain agreements with government authorities and may be subject to increased operating costs in connection with its obligations to improve its governance and anti-corruption practices, including the cost of the external monitorship. It is not possible to predict the impacts on Braskem of others investigations or of any decision or action taken by authorities involving its largest shareholders, namely Odebrecht S.A. and Petróleo Brasileiro S.A. – Petrobras, or any of their subsidiaries. (c) Control deficiencies and Compliance Program Based upon the investigative process and the confirmation of illicit acts, the Company identified material deficiencies within its internal controls. A broad Compliance Program was launched in 2016 to strengthen its governance to significantly reduce the likelihood of other deviations of the same nature occur again. A series of actions have been implemented and reported periodically. In the period ended June 30, 2017, several compliance initiatives were completed, including: (i) Increase in the number of Compliance staff members for the Internal Control, Risk Management, Compliance and Internal Audit areas, with emphasis on hiring Compliance Officers for the United States and Mexico; (ii) Appointment and hiring of independent monitors with the DoJ and MPF; (iii) Approval of the following documentation: Internal Audit Directive, Corporate Credit Card Directive and Research Protocols for Ethics Line; (iv) Continuation of the training program, focusing on the Compliance System, applicable laws and awareness; (v) Definition of the corporate goal related to Compliance applicable to all company leaders; (vi) Approval of the Multi-Year Global Compliance Communication Plan; (vii) Elaboration of the Procedure for Relations with Public Agents, regulating interactions with politicians and executives of public companies; 50 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated (viii) Formal and effective participation in working groups: UN Anti-Corruption and ETHOS Integrity; (ix) Improvement in the processes of suppliers’ registration and homologation with implementation of risk assessment and third-party integrity; (x) Creation of the Procedure for Payment of Commissions to Agents; (xi) Development of the Communication Plan, disseminating the Company's commitment to conduct Business with Ethics, Integrity and Transparency; (xii) Submission of the questionnaire and documentation for the Company's participation in the 2017 Pro-Ethics evaluation process, through which the effectiveness of the Compliance System is monitored; (xiii) Elaboration of the Ethics Line Procedure, considering the formal process of handling and treating denunciations and investigation protocols; (xiv) Outsourcing of the Ethics Line and improvement of the tool used to receive complaints; (xv) Mapping of risks and controls for the most relevant corporate processes in Brazil, USA, Mexico, Netherlands and Germany; (xvi) Review of corporate guiding documentation (policies, directives, procedures, etc.). (d) Class actions On July 1, 2015, a putative class action lawsuit was filed against the Company and its certain of its current and former officers in the United States District Court for the Southern District of New York. In the operative complaint, the Lead Plaintiff, Boilermaker-Blacksmith National Pension Trust, alleges that the Defendants made misrepresentations or omissions that inflated the price of the Company's stock in violation of U.S. securities laws. The Company has engaged a U.S. law firm to represent it and filed motion to dismiss on July 6, 2016. On March 31, 2017, the judge rendered a decision on the motion to dismiss granting it in part and denying it in part. With respect to the remaining claims, the class action is now in the discovery stage. The Company cannot foresee the outcome of this process. The Company may be named as a defendant in other legal actions. Furthermore, the Company may be required, in accordance with any applicable legal and regulatory limits, to indemnify directors, officers and employees that are defendants in the securities class action and any other related actions that may arise in the future. The litigation has required significant time and dedication of the Management of the Company and is expected to continue to require such time and attention in the future. 51 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Shareholders’ Equity The information related to the Company’s shareholders’ equity was presented in its 2016 annual financial statements, in Note 26. (a) Capital Amount of shares Preferred Preferred Common shares shares shares % class A % class B % Total % Odebrecht 226,334,623 50.11 79,182,498 22.95 - - 305,517,121 38.32 Petrobras 212,426,952 47.03 75,761,739 21.96 - - 288,188,691 36.15 ADR (i) - 0.00% 54,996,724 15.94 - - 54,996,724 6.90 Other 12,907,077 2.86 133,834,903 38.79 578,330 100.00 147,320,310 18.48 Total 451,668,652 100.00 343,775,864 99.64 578,330 100.00 796,022,846 99.85 Treasury shares (ii) - - 1,234,758 0.36 - - 1,234,758 0.15 Total 451,668,652 100.00 345,010,622 100.00 578,330 100.00 797,257,604 100.00 (i) American Depositary Receipts traded on the New York Stock Exchange (USA); (ii) Includes 1,154,758 shares held by Braskem Petroquímica, considered “treasury shares” in the consolidated shareholders’ equity, amounting to R$48,892. (b) Other comprehensive income - shareholders' equity Consolidated Attributed to shareholders' interest Defined Foreign Additional Deemed benefit Foreign currency Gain (loss) Total indexation of cost of plans actuarial sales Fair value translation on interest Braskem Non-controlling PP&E PP&E Gain (loss) hedge of hedge adjustment in subsidiary shareholders' interest in (i) (i) (ii) (iii) (iii) (iv) (v) interest Braskem Idesa Total On December 31, 2015 217,595 17,309 1,105,391 Additional indexation Realization (20,635) - (20,635) - (20,635) Income tax and social contribution 7,016 - 7,016 - 7,016 - Deemed cost of jointly-controlled investment - Realization - (730) - (730) - (730) Income tax and social contribution - 248 - 248 - 248 - # - Foreign sales hedge - Exchange rate - - - 3,613,180 - - - 3,613,180 (273,493) 3,339,687 Transfer to result - - - 777,966 - - - 777,966 3,574 781,540 Income tax and social contribution - - - (1,522,163) - - - (1,522,163) 82,048 (1,440,115) - Fair value of Cash flow hedge - Change in fair value - 239,487 - - 239,487 (38,128) 201,359 Transfer to result - (14,876) - - (14,876) (6,652) (21,528) Income tax and social contribution - (81,741) - - (81,741) 13,434 (68,307) - Fair value of cash flow hedge from jointly-controlled - (12,765) - - (12,765) - (12,765) - Foreign currency translation adjustment - (215,975) - (215,975) 191,986 (23,989) On June 30, 2016 203,976 16,827 889,416 On December 31, 2016 190,359 16,344 1,169,088 Additional indexation Realization (20,437) - (20,437) - (20,437) Income tax and social contribution 6,949 - 6,949 - 6,949 - # - 0 - Deemed cost of jointly-controlled investment - # - 0 - Realization - (730) - (730) - (730) Income tax and social contribution - 248 - 248 - 248 - Foreign sales hedge - Exchange rate - - - 822,195 - - - 822,195 350,901 1,173,096 Transfer to result - - - 554,394 - - - 554,394 18,478 572,872 Income tax and social contribution - - - (423,715) - - - (423,715) (110,814) (534,529) - Fair value of Cash flow hedge - Change in fair value - (7,979) - - (7,979) (880) (8,859) Transfer to result - 48,227 - - 48,227 11,799 60,026 Income tax and social contribution - (12,374) - - (12,374) (3,277) (15,651) - Fair value of cash flow hedge from jointly-controlled - 3,762 - - 3,762 - 3,762 - Foreign currency translation adjustment - (175,118) - (175,118) (113,447) (288,565) On June 30, 2017 176,871 15,862 993,970 (i) Transfer to retained earnings as the asset is depreciated or written-off. (ii) Transfer to retained earnings when the extinction of the plan. (iii) Transfer to the income statement when maturity, prepayment or loss of efficacy for hedge accounting. (iv) Transfer to the income statement when write-off of subsidiary abroad. (v) Transfer to the income statement when divestment or transfer of control of subsidiary. 52 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Earnings per share The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Basic and diluted Jun/2017 Jun/2016 Restated Profit for the period attributed to Company's shareholders of continued operations 2,888,524 1,209,880 Distribution of dividends attributable to priority: Preferred shares class "A" 208,416 208,409 Preferred shares class "B" 351 360 208,767 208,769 Distribution of 6% ​​of unit value of common shares 273,827 273,824 Distribution of plus income, by class: Common shares 1,366,133 412,971 Preferred shares class "A" 1,039,797 314,316 2,405,930 727,287 Reconciliation of income available for distribution, by class (numerator): Common shares 1,639,960 686,795 Preferred shares class "A" 1,248,213 522,725 Preferred shares class "B" 351 360 2,888,524 1,209,880 Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 Preferred shares class "A" 343,775,864 343,768,220 Preferred shares class "B" 578,330 593,618 796,022,846 796,030,490 Profit per share (in R$) Common shares 3.6309 1.5206 Preferred shares class "A" 3.6309 1.5206 Preferred shares class "B" 0.6069 0.6065 53 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Net sales revenues Consolidated Parent company Jun/2017 Jun/2016 Jun/2017 Jun/2016 Sales revenue Restated Restated Domestic market 17,004,059 15,918,691 17,892,569 16,618,288 Foreign market 11,778,506 11,430,701 4,780,739 4,882,840 28,782,565 27,349,392 22,673,308 21,501,128 Sales and services deductions Taxes Domestic market (4,158,457) (3,476,669) (4,284,054) (3,586,772) Foreign market (15,165) (13,456) - - Costumers rebates Domestic market (3,415) (21,763) (2,780) (21,763) Foreign market (24,655) (26,699) (140) (837) Sales returns Domestic market (61,683) (145,720) (61,434) (115,842) Foreign market (49,032) (28,553) (3,401) (10,910) (4,312,407) (3,712,860) (4,351,809) (3,736,124) Net sales and services revenue 24,470,158 23,636,532 18,321,499 17,765,004 Other net income (expenses) Note Consolidated Jun/2017 Jun/2016 Restated Participation of members in profits and results (i) (174,133) (183,872) Expense and depreciation with hibernate plants - (97,724) (100,613) Expenses from fixed assets - (30,911) (30,575) Capital gain - sale of Quantiq 3 276,816 - Other - 42,759 (48,445) 16,807 (i) In the period ended June 30, 2016, the amounts related to this item were reclassified from “costs of goods sold” (R$83,363), “selling and distribution expenses” (R$3,994) and “general and administrative expenses” (R$96,515) (Note 2.5(b)). 54 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Financial results Consolidated Parent company Jun/2017 Jun/2016 Jun/2017 Jun/2016 Financial income Restated Restated Interest income 286,111 352,879 264,281 297,170 Other 30,419 22,876 23,741 21,531 316,530 375,755 288,022 318,701 Financial expenses Interest expenses (1,147,962) (1,192,252) (780,105) (1,009,122) Monetary variations on fiscal debts (45,433) (43,933) (43,096) Discounts granted (60,255) (54,182) (58,310) (45,148) Loans transaction costs - amortization (25,469) (29,392) (2,334) (2,611) Adjustment to present value - appropriation (273,615) (130,370) (256,787) Other (201,447) (97,285) (92,662) (52,475) Exchange rate variations, net On financial assets 209,373 (1,010,274) 248,529 (1,613,308) On financial liabilities 67,231 (1,052,418) (659,932) 27,113 276,604 Total Expenses by nature and function Consolidated Parent company Jun/2017 Jun/2016 Jun/2017 Jun/2016 Classification by nature: Raw materials other inputs (14,509,167) (13,773,204) (11,928,164) (11,126,232) Personnel expenses (1,074,155) (1,151,829) (836,106) (884,957) Outsourced services (986,094) (965,353) (698,126) (681,575) Depreciation, amortization and depletion (1,424,202) (1,241,299) (921,386) (1,030,708) Freights (1,011,658) (1,008,150) (658,909) (735,962) Other expenses, net (268,022) (615,765) (158,750) (411,353) Total Classification by function: Cost of products sold (17,890,990) (17,074,199) (14,318,463) (13,763,940) Selling and distribution (704,586) (648,644) (449,130) (451,556) General and administrative (622,384) (586,624) (427,875) (348,932) Research and development (72,145) (82,628) (49,961) (50,718) Other income (expenses), net 16,807 (363,505) 43,988 (255,641) Total 55 Braskem S.A. Notes to the financial statements at June 30, 2017 All amounts in thousands of reais, unless otherwise stated Segment information The information by segment was presented in the 2016 annual financial statements, in Note 33. Jun/2017 Operating expenses Net Cost of Selling, general Results from sales products Gross and distribuition equity Other income Consolidated revenue sold profit expenses investments (expenses), net Braskem Reporting segments Basic petrochemicals 12,514,921 (10,166,902) 2,348,019 (376,465) - (79,907) 1,891,647 Polyolefins 9,705,309 (7,603,727) 2,101,582 (639,369) - (62,170) 1,400,043 Vinyls 1,457,179 (1,252,403) 204,776 (76,209) - (50,072) 78,495 USA and Europe 4,734,490 (3,577,997) 1,156,493 (296,192) - (1,545) 858,756 Mexico 1,821,095 (1,025,393) 795,702 (134,618) - (23,712) 637,372 Total 30,232,994 6,606,572 - 4,866,313 Other segments 7,220 (8,659) (1,439) (129) - (1,639) (3,207) Corporate unit - - - 63,612 22,851 235,852 (i) 322,315 Braskem consolidated before eliminations and reclassifications 30,240,214 6,605,133 22,851 16,807 5,185,421 Eliminations and reclassifications (5,770,056) 5,744,091 (25,965) 60,255 - - 34,290 Total 24,470,158 6,579,168 22,851 16,807 5,219,711 Jun/2017 Operating expenses Net Cost of Selling, general Results from sales products Gross and distribuition equity Other income Consolidated revenue sold profit expenses investments (expenses), net Braskem Reporting segments Basic petrochemicals 12,105,795 (9,721,997) 2,383,798 (306,891) - (104,513) 1,972,394 Polyolefins 10,407,556 (8,183,726) 2,223,830 (619,844) - (78,604) 1,525,382 Vinyls 1,482,236 (1,393,112) 89,124 (108,571) - (15,362) (34,809) USA and Europe 4,832,660 (3,077,924) 1,754,736 (219,771) - (29,865) 1,505,100 Mexico 334,324 (263,580) 70,744 (91,797) - (58,781) (79,834) Total 29,162,571 6,522,232 - 4,888,233 Other segments 6,012 (86,116) (80,104) (48,075) - 20,367 (107,812) Corporate unit - - - (64,824) 13,377 (11,279) (62,726) Braskem consolidated before eliminations and reclassifications 29,168,583 6,442,128 13,377 4,717,695 Eliminations and reclassifications (5,532,051) 5,652,256 120,205 141,877 - (85,468) 176,614 Total 23,636,532 6,562,333 13,377 4,894,309 (i) Includes gain from sale of the former “chemical distribution” segment in the amount of R$276,816 (Note 3). 56 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 17, 2017 BRASKEM S.A. By: /s/Pedro van Langendonck Teixeira de Freitas Name: Pedro van Langendonck Teixeira de Freitas Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
